 

Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT is made as of March 6, 2015, by and among (i)
Appia, Inc., a Delaware corporation (“Appia”), (ii) Digital Turbine, Inc. (f/k/a
Mandalay Digital Group, Inc.), a Delaware corporation (“Digital” and together
with Appia, the “Companies” with each, a “Company”), and (iii) North Atlantic
SBIC IV, L.P., a Delaware limited partnership (the “Purchaser” and collectively
with the Companies, the “Parties” with each, a “Party”).

 

WHEREAS, on April 4, 2013, Appia and the Purchaser entered into a certain
Purchase Agreement, pursuant to which, among other things, Appia issued to the
Purchaser a Subordinated Debenture in the amount of $5,000,000 (the “First
Debenture”);

 

WHEREAS, on October 31, 2013, Appia and the Purchaser entered into another
Purchase Agreement, pursuant to which, among other things, Appia issued to the
Purchaser another Subordinated Debenture in the amount of $3,000,000 (the
“Second Debenture”);

 

WHEREAS, on or about November 13, 2014, a certain Agreement and Plan of Merger
was entered into among Appia, Digital and the other parties thereto (the “Merger
Agreement”), pursuant to which, among other things, Digital is directly or
indirectly acquiring substantially all of the voting control of Appia (the
“Acquisition”); and

 

WHEREAS, in connection and simultaneously with consummation of the Acquisition,
the Parties are entering into this Agreement in order to, among other things,
provide for the contribution and exchange of the First Debenture and the Second
Debenture for a Subordinated Secured Debenture newly issued by Appia to the
Purchaser and guaranteed by Digital.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, each intending to be legally bound, hereby
agree as follows:

 

SECTION 1.      DEFINITIONS.  

 

All capitalized terms not defined herein but defined in Appendix A attached
hereto shall have the meanings given to such terms in Appendix A. All terms
defined in this Agreement shall also have such defined meanings when used in the
other Financing Documents or any certificate or other document made or delivered
pursuant hereto or thereto, unless otherwise specified herein or therein.

 

All references in this Agreement to Sections, Subsections, Exhibits, Schedules
and Appendices refer to the Sections, Subsections, Exhibits, Schedules and
Appendices of this Agreement unless otherwise indicated. All Exhibits, Schedules
and Appendices attached to this Agreement are incorporated herein and made a
part hereof.

 

SECTION 2.      THE NEW DEBENTURE.

 

2.1              Sale and Purchase. Subject to the terms and conditions hereof,
and in exchange for the First Debenture and the Second Debenture, Appia shall
sell, issue and deliver to the Purchaser, and the Purchaser shall receive from
Appia, a Subordinated Secured Debenture (the “New Debenture”) in the aggregate
principal amount of Eight Million and 00/100 Dollars ($8,000,000.00) (the
“Commitment”). The New Debenture shall be substantially in the form of Exhibit A
attached hereto, shall be duly executed by Appia, shall be dated as of the date
of the consummation of the Acquisition pursuant to the Merger Agreement (the
“Closing Date”), and shall be made payable to the order of the Purchaser in the
amount of the Commitment. Contemporaneously with the issuance of the New
Debenture, Appia shall pay in full all amounts of accrued but theretofore unpaid
interest then outstanding on the First Debenture and the Second Debenture and
all applicable prepayment premiums in respect of the First Debenture and the
Second Debenture. The closing of the contribution and exchange of the First
Debenture and the Second Debenture and the issuance of the New Debenture, the
Common Shares, and the Warrant under this Agreement shall take place remotely
via the mutual exchange of documents and signatures if and when all conditions
precedent set forth herein have been satisfied or waived and simultaneously with
the closing of the Acquisition pursuant to the Merger Agreement on the Closing
Date, or at such other time and place as the Parties may mutually agree (the
“Closing”).

 



-1-

 

 

2.2              Subordination. Appia hereby represents that Appia and its
Subsidiaries, if any exist, currently owe the Indebtedness set forth on Schedule
2.2 (which does not and shall not exceed Five Million and 00/100 Dollars
($5,000,000.00) of Senior Debt, and does not and shall not exceed One Million
and 00/100 Dollars ($1,000,000.00) in Purchase Money Indebtedness) (“Existing
Senior Debt”) which is secured by the assets set forth on Schedule 2.2. As of
the Closing, Appia and its Subsidiaries, if any exist, shall have no Senior Debt
other than the Existing Senior Debt set forth on Schedule 2.2 (which does not
and shall not exceed Five Million and 00/100 Dollars ($5,000,000.00) of Senior
Debt, and does not and shall not exceed One Million and 00/100 Dollars
($1,000,000.00) in Purchase Money Indebtedness). At such time as the Senior Debt
is less than Five Million and 00/100 Dollars ($5,000,000.00) in the aggregate,
if Appia desires to incur Senior Debt not set forth on Schedule 2.2 (“New Senior
Debt”), the Purchaser shall agree to subordinate the payment of the principal of
and interest on the New Debenture in a commercially reasonable manner,
substantially pursuant to the terms of a subordination agreement described in
the following sentence, to the payment of such New Senior Debt incurred by Appia
in an amount which, together with all existing Senior Debt, shall not exceed
Five Million and 00/100 Dollars ($5,000,000.00). The Purchaser agrees, upon
request of any future holder of such New Senior Debt or Replacement Senior Debt,
to enter into a commercially reasonable subordination agreement for the benefit
of such future holder of such New Senior Debt or Replacement Senior Debt;
provided, however, that such subordination agreement shall be on terms which are
commercially reasonable and reasonably satisfactory to the Purchaser, as
determined by the Purchaser in its good faith discretion, and shall, among other
provisions, permit payment of principal and interest under the New Debenture
according to its terms unless the Existing, New, or Replacement Senior Debt (as
applicable) is in default under the terms thereof.

 

2.3              Use of Proceeds. The New Debenture shall be issued in exchange
for the First Debenture and the Second Debenture.

 

2.4              Interest Rate. Subject to the provisions of Section 2.5, the
unpaid principal balance outstanding under the New Debenture, from time to time
during the first twelve (12) months following the Closing Date, shall accrue
interest at the rate of Ten and 00/100 Percent (10.00%) per annum. Subject to
the provisions of Section 2.5, the unpaid principal balance outstanding under
the New Debenture, from time to time after the first twelve (12) months
following the Closing Date, shall accrue interest at the rate of Fourteen and
00/100 Percent (14.00%) per annum. Interest per annum shall be calculated on the
basis of actual number of days elapsed and an assumed 365-day year. Therefore,
each dollar of principal outstanding hereunder for all or any part of a day
shall accrue interest equal to 1/365th of the per annum interest accruing
hereunder on each such dollar. Interest shall accrue on each day or part thereof
that any principal is outstanding, including Sundays, legal holidays, and other
non-business days.

 

2.5              Default Rate.

 

(a)             Notwithstanding the provisions of Section 2.4 to the contrary,
upon the occurrence of an Event of Default or if Appia shall fail to pay any
interest on the New Debenture within fifteen (15) days after any such interest
becomes due in accordance with the terms of this Agreement and the other
Financing Documents (an “Interest Default”), the unpaid principal balance
outstanding under the New Debenture and any accrued but unpaid interest thereon
shall bear interest at a rate per annum (hereinafter referred to as the “Default
Rate”) equal to Sixteen and 00/100 Percent (16.00%), in each case from the date
of the occurrence of the Event of Default or Interest Default until such Event
of Default or Interest Default is waived or cured.

 



-2-

 

 

(b)            Notwithstanding any provision contained in this Agreement or any
other Financing Document to the contrary, in no event shall the amount paid or
agreed to be paid by a Company (or any other Person) as interest or as a premium
on the New Debenture or any other Obligations exceed the highest lawful rate
permissible under any law applicable thereto.

 

2.6              Repayment of the New Debenture. Appia hereby agrees to pay
interest on the unpaid principal amount of the New Debenture, in arrears, on a
monthly basis, commencing on the first day of the month immediately following
the Closing Date and continuing on the first day of each consecutive month
thereafter until the Maturity Date; provided, however, that any such interest
accruing at the Default Rate shall be due and payable on demand. On the Maturity
Date (or such earlier date on which the New Debenture become due and payable
pursuant to Section 9.1), the entire remaining outstanding balance of the New
Debenture (including, without limitation, all unpaid principal, all accrued but
unpaid interest, and all unpaid fees, charges, costs and expenses) shall be
immediately due and payable in full. Any amounts due on a day that is not a
Business Day shall be due and payable on the next Business Day.

 

2.7              Method of Payment.

 

(a)             Payments to be made by Appia in respect of the New Debenture on
account of regularly scheduled monthly interest payments shall be made without
set off or counterclaim and shall be made prior to 3:00 p.m., Boston,
Massachusetts time, on the due date thereof to the Purchaser by electronic
transfer to an account designated by the Purchaser (the “Payment Account”), or
such other place or account as the Purchaser may specify in writing from time to
time, in Dollars and in immediately available funds. Payments received by the
Purchaser after such time shall be deemed to have been received on the next
Business Day.

 

(b)            Unless otherwise agreed to by the Parties in writing, all other
payments (including prepayments) to be made by Appia in respect of the New
Debenture, whether on account of principal, interest, fees or otherwise, shall
be made without set off or counterclaim and shall be made prior to 3:00 p.m.,
Boston, Massachusetts time, on the due date thereof to the Purchaser, by
electronic transfer to the Payment Account (or such other place or account as
the Purchaser may specify in writing from time to time), in Dollars and in
immediately available funds. Payments received by the Purchaser after such time
shall be deemed to have been received on the next Business Day.

 

2.8              Prepayments.

 

(a)             Optional Prepayment. Appia may at any time and from time to time
prepay the New Debenture, in whole or in part. Appia shall give written notice
to the Purchaser prior to 3:00 p.m., Boston, Massachusetts time, at least one
(1) Business Day prior to such prepayment, specifying the date and respective
amounts of prepayment.

 

(b)            Mandatory Prepayments. Appia shall be obligated to, and shall,
prepay the New Debenture in full immediately prior to the consummation of any
Liquidity Event.

 



-3-

 

 

(c)             Application of Prepayments. All amounts received for the
prepayment of the New Debenture shall be applied to the Obligations as follows:
first, to any unpaid fees, charges, costs and expenses then due and payable
under this Agreement or any of the other Financing Documents to the Purchaser;
second, to any accrued and unpaid interest then due and owing under the New
Debenture to the Purchaser; and then third, to the unpaid principal balance
under the New Debenture to the Purchaser. Any amounts prepaid on account of the
New Debenture may not be reborrowed.

 

2.9              Purchase Price Allocation. The Parties, having adverse
interests as a result of arm’s length bargaining, agree that the Common Shares
and the Warrant are part of an investment unit within the meaning of
Section 1273(c)(2) of the Code, which includes the New Debenture. Within ninety
(90) days following the Closing Date, the Companies shall together prepare and
deliver to the Purchaser an allocation of the issue price of the investment
among the Closing Securities, calculated in accordance with GAAP, which will
also state the original issue discount, if any, on the New Debenture, and which
will be mutually agreed upon by the Parties. The Parties agree to prepare their
federal income tax returns in a manner consistent with the foregoing and,
pursuant to Treas. Reg. § 1.1273-1; provided, however, if the Parties do not
reach such an agreement with respect to the allocation, the Parties shall then
refer the matter to an independent national or regionally recognized accounting
firm reasonably acceptable to the Purchaser for resolution within forty-five
(45) days following the Closing Date, and the Parties shall file their
respective tax returns in a manner consistent with such resolution. Such
accounting firm's fees shall be borne equally among the Parties.

 

2.10          Board Observer. If any interest, principal or other amount due
pursuant to the New Debenture remains outstanding on the date which is twelve
(12) months from the date hereof, then, for so long as any amount remains
outstanding pursuant to the New Debenture, the Purchaser shall be entitled to
designate one (1) individual (the “NAC Observer”) who shall have the right to
attend, in a non-voting observer capacity, all meetings (whether in person, by
conference telephone, or otherwise) of the Digital Board (including any
subcommittees thereof) and to participate in discussions of matters brought to
the members of the Digital Board for vote or discussion. The NAC Observer shall
receive advance notice in substantially the same form and by substantially the
same means as the members of the Digital Board of any such meetings. In this
respect, Digital shall give the NAC Observer copies of all notices (in
substantially the same form and by substantially the same means as such notices
are provided to the members of the Digital Board) as well as other materials
that it provides to the members of the Digital Board for meetings. The NAC
Observer shall be entitled to be reimbursed for reasonable out-of-pocket costs
and expenses incurred by him or her in connection with attendance at meetings of
the Digital Board. Notwithstanding the foregoing, (i) the obligations of Digital
pursuant to this Section 2.10 shall be subject to the NAC Observer agreeing in
writing to a customary confidentiality agreement with respect to information so
provided, and (ii) Digital and the Digital Board may withhold any information
from and exclude the NAC Observer from any meeting or portion thereof to the
extent access to such information or attendance at such meeting could adversely
affect the attorney-client privilege between Digital and its counsel or result
in disclosure of Digital’s trade secrets or if such information or meeting
involves a material conflict of interest with the Purchaser or the NAC Observer.

 

SECTION 3.      COMMON SHARES AND WARRANT.

 

3.1              Common Shares Issued on the Closing Date. Subject to the terms
and conditions hereof, Digital shall issue and deliver to the Purchaser on the
Closing Date, and the Purchaser shall receive from Digital, Two Hundred Thousand
(200,000) authorized and theretofore unissued shares (the “Common Shares”) of
Digital Common Stock.

 



-4-

 

 

3.2              Warrant Issued on the Closing Date. Subject to the terms and
conditions hereof, Digital shall issue and deliver to the Purchaser on the
Closing Date, and the Purchaser shall receive from Digital, a Common Stock
Purchase Warrant to purchase Four Hundred Thousand (400,000) authorized and
theretofore unissued shares of Digital Common Stock at an exercise price of
$0.001 per share in substantially the form attached hereto as Exhibit B (the
“Warrant”). The Warrant shall be shall be duly executed by Digital, shall be
dated as of the Closing Date, and shall be exercisable in whole or in part at
any time and from time to time during the period commencing on the date such
warrant vests and ending on the tenth (10th) anniversary of the Closing Date,
unless such exercise period is shortened pursuant to the terms of the Warrant.
So long as the Purchaser holds the Warrant or any Warrant Shares, Digital shall
not amend or restate the Warrant without the prior written consent of the
Purchaser.

 

3.3              Registration. Following the Closing, Digital shall be obligated
to register the Common Shares and the Warrant Shares as set forth on Appendix B
attached hereto.

 

SECTION 4.      PURCHASER CLOSING CONDITIONS. In addition to all other
conditions set forth in this Agreement, the Purchaser shall not be obligated to
consummate the transactions anticipated to occur at Closing unless and until all
of the following provisions have been satisfied (or waived by the Purchaser) as
of the Closing Date:

 

4.1              Financing Documents, Warrant, Etc. The Purchaser shall have
received the following Financing Documents, each as duly executed by the parties
thereto, with their signatures properly witnessed and notarized thereon where
indicated: (i) this Agreement; (ii) the New Debenture; (iii) the Appia Security
Agreement; and (iv) the Digital Guaranty. The Purchaser shall also have received
the Warrant duly executed and witnessed by Digital. The Purchaser shall also
have received all disclosure schedules contemplated pursuant to this Agreement
and the other Financing Documents, which shall be true, accurate and complete in
all material respects.

 

4.2              Actions to Perfect Liens. The Purchaser shall have received
evidence in form and substance reasonably satisfactory to it that all filings,
recordings and registrations, including, without limitation, the filing of duly
executed financing statements on form UCC-1, necessary or, in the opinion of the
Purchaser, reasonably desirable to perfect the Liens created by the Security
Documents shall have been completed (or, to the extent that any such filings,
recordings, registrations and other actions shall not have been completed,
arrangements satisfactory to the Purchaser for the completion thereof shall have
been made).

 

4.3              Lien Searches. The Purchaser shall have received the results of
a recent search by a Person reasonably satisfactory to the Purchaser, of the
UCC, judgment and tax lien filings which may have been filed with respect to
personal property of Appia and Digital and any Subsidiary of Appia and Digital.
The results of such search shall be reasonably satisfactory to the Purchaser.

 

4.4              UCC-3 Termination Statements. The Purchaser shall have received
UCC-3 termination statements and any other instrument necessary to terminate or
discharge the Liens granted by Appia and Digital and any Subsidiary of Appia and
Digital to any Person (other than Permitted Liens) (or, to the extent that any
such UCC-3 termination statements or any other instrument shall not have been
obtained and filed, arrangements satisfactory to the Purchaser for the obtaining
and filing thereof shall have been made).

 

4.5              Corporate Proceedings of the Companies.

 

(a)             The Purchaser shall have received a copy of the resolutions, in
form and substance reasonably satisfactory to the Purchaser, of the board of
directors or governing body of Appia (the “Appia Board”) and, if applicable, any
Subsidiary of Appia authorizing (i) the execution, delivery and performance by
Appia (and all Subsidiaries of Appia) of this Agreement and the other Financing
Documents to which it is a party, (ii) the issuance and sale by Appia of the New
Debenture contemplated hereunder, and (iii) the granting by them of the Liens
created pursuant to the Security Documents to which Appia (and any Subsidiary of
Appia) is a party, all as certified by the Secretary or an Assistant Secretary
of Appia as of the Closing Date, which certificate shall be in form and
substance reasonably satisfactory to the Purchaser and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

 



-5-

 

 

(b)            The Purchaser shall have received a copy of the resolutions, in
form and substance reasonably satisfactory to the Purchaser, of the board of
directors or governing body of Digital (the “Digital Board”) and, if applicable,
any Subsidiary of Digital authorizing (i) the execution, delivery and
performance by Digital (and all Subsidiaries of Digital) of this Agreement and
the other Financing Documents to which it is a party, and the Warrant, (ii) the
issuance and sale by Digital of the Common Shares, the Warrant, and the Warrant
Shares contemplated hereunder, and (iii) the granting of the Liens created
pursuant to the Security Documents to which Digital (and any Subsidiary of
Digital) is a party, all as certified by the Secretary or an Assistant Secretary
of Digital as of the Closing Date, which certificate shall be in form and
substance reasonably satisfactory to the Purchaser and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

 

4.6              Incumbency Certificates.

 

(a)             The Purchaser shall have received a certificate of Appia (and
all Subsidiaries, of Appia) dated as of the Closing Date, as to the incumbency
and signature of the officers of Appia executing any Financing Document
reasonably satisfactory in form and substance to the Purchaser, executed by the
Chief Executive Officer, President or any Vice President and the Secretary or an
Assistant Secretary of Appia.

 

(b)            The Purchaser shall have received a certificate of Digital (and
all Subsidiaries of Digital), dated as of the Closing Date, as to the incumbency
and signature of the officers of Digital executing any Financing Document and
the Warrant reasonably satisfactory in form and substance to the Purchaser,
executed by the Chief Executive Officer, President or any Vice President and the
Secretary or an Assistant Secretary of Digital.

 

4.7              Charter Documents. The Purchaser shall have received true and
complete copies of the Certificate of Incorporation and Bylaws of each of Appia
and Digital, as certified by the Secretary or an Assistant Secretary of such
Company as of the Closing Date.

 

4.8              Legal Existence, Good Standing, Tax Good Standing, and Foreign
Qualification Certificates. The Purchaser shall have received (as applicable)
certificates of incorporation or legal existence, good standing, tax good
standing, and foreign qualification or registration as a foreign company for
both Companies and each of their Subsidiaries, each dated no earlier than ten
(10) days prior to the Closing Date and issued by the appropriate Governmental
Authorities.

 

4.9              Insurance. The Purchaser shall have received evidence in form
and substance reasonably satisfactory to it that those Sections of the Security
Documents requiring the maintenance of insurance shall have been satisfied.

 

4.10          Legal Opinions. The Purchaser shall have received executed legal
opinions of Morningstar Law Group, outside counsel to Appia, and Latham &
Watkins LLP, outside counsel to Digital, covering this Agreement, the other
Financing Documents, and the Warrant in form and substance reasonably
satisfactory to the Purchaser.

 



-6-

 

 

4.11          Fees and Expenses. The Purchaser shall have received payment of
the Closing Expenses.

 

4.12          Representations and Warranties. Each of the representations and
warranties made by Appia, Digital, and each of their Subsidiaries (if any) in or
pursuant to the Financing Documents shall be true and correct in all material
respects (except where such representations and warranties are qualified by
materiality or other similar qualifier in which case they shall be true and
correct in all respects as so qualified) on and as of the Closing Date as if
made on and as of such respective dates, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all respects
(except where such representations and warranties are qualified by materiality
or other similar qualifier in which case they shall be true and correct as so
qualified) as of such earlier date; provided, however, that any breach of the
representations made or deemed made under Section 5.1 shall not, in and of
itself, relieve the Purchaser of its obligation to consummate the Closing unless
the Purchaser shall have the right not to consummate the Closing based upon
another misrepresentation or other matter, notwithstanding, that the
misrepresentation or other matter giving rise thereto may also constitute a
breach of Section 5.1 and, provided, further, that nothing in the aforesaid
proviso shall in any way constitute a waiver of an Event of Default or in any
way limit the Purchaser’s rights and remedies under this Agreement, including,
without limitation, the provisions of Section 11.7.

 

4.13          No Default. No Default or Event of Default under this Agreement
(as if in effect) shall have occurred and be continuing on the Closing Date or
after giving effect to the issuance and sale of the Closing Securities.

 

4.14          SBIC Matters. Appia shall have executed and delivered to the
Purchaser a Size Status Declaration on SBA Form 480, an Assurance of Compliance
on SBA Form 652, and an SBIC Side Letter in the form set forth on Exhibit C
attached hereto, and shall have provided to the Purchaser information necessary
for the preparation of a Portfolio Financing Report on SBA Form 1031.

 

4.15          Compliance Certificates. The Purchaser shall have received fully
executed Compliance Certificates in the forms of Exhibit D-1 and Exhibit D-2
dated as of the Closing Date.

 

4.16          Waiver of Anti-Dilution and Other Provisions. The Purchaser shall
have received evidence reasonably satisfactory to it of the waiver of any
applicable anti-dilution, preemptive, participation and similar rights with
respect to the transactions envisioned hereby.

 

4.17          Subordination Amendment. The Purchaser shall have received the
Subordination Amendment duly executed by Silicon Valley Bank, with signature of
a duly authorized officer of it properly witnessed where indicated thereon.

 

4.18          First Debenture; Second Debenture. The Purchaser shall have
received from Appia payment in full for all amounts of accrued but theretofore
unpaid interest then outstanding on the First Debenture and the Second Debenture
and all applicable prepayment premiums in respect of the First Debenture and the
Second Debenture.

 

4.19          Merger Agreement. All documents to be delivered pursuant to the
Merger Agreement shall be fully executed, and the Acquisition shall have
consummated.

 



-7-

 

 

4.20          SVB Loan Agreement. The SVB Loan Agreement and all documents to be
delivered pursuant thereto shall be fully executed, and the transactions
contemplated thereby shall have consummated simultaneously with the Closing.

 

SECTION 4A. COMPANY CONDITIONS PRECEDENT. The effectiveness of this Agreement
and the agreement of Appia and Digital to sell and issue the Closing Securities
are subject to the satisfaction or waiver of the following conditions precedent
as of the Closing Date:

 

4A.1 Financing Documents. The Companies shall have received the Financing
Documents, each as duly executed by the parties thereto, with their signatures
properly witnessed and notarized where indicated thereon.

 

4A.2 Subordination Amendment. Appia shall have received the Subordination
Amendment, as duly executed by the Purchaser, with signature of a duly
authorized officer of it properly witnessed where indicated thereon.

 

4A.3 Representations and Warranties. Each of the representations and warranties
made by the Purchaser in or pursuant to the Financing Documents shall be true
and correct in all material respects (except where such representations and
warranties are qualified by materiality or other similar qualifier in which case
they shall be true and correct in all respects as so qualified) on and as of the
Closing Date as if made on and as of such date.

 

SECTION 5.      REPRESENTATION AND WARRANTIES OF APPIA.

 

To induce the Purchaser to enter into this Agreement and to purchase the Closing
Securities, Appia hereby makes the following representations and warranties to
the Purchaser as of the Closing Date, as qualified in the Master Disclosure
Schedule delivered by Appia to the Purchaser on the Closing Date, which shall be
arranged by section numbers that correspond to the section numbers in this
Agreement and the disclosures in any Section of the Disclosure Schedules shall
provide information regarding, and shall qualify only, the corresponding
numbered and lettered Section of this Section 5; provided, however, that any
disclosure made in one Section which is referred to in one or more other
Sections shall be deemed to qualify such other Sections as if such disclosure
had been fully set forth in such other Section(s). No information in any
Disclosure Schedule shall be deemed to qualify a statement contained in this
Section 5 unless the Disclosure Schedule identifies the qualification with
reasonable particularity so that it is readily apparent from a reading of such
information that such information is applicable to another section of the Master
Disclosure Schedule.

 

For purposes of these representations and warranties (other than those in
Sections 5.2, 5.3, and 5.5), including, without limitation, for purposes of the
terms defined in Appendix A hereto, the term “Company” shall include any
Subsidiaries of such Company, unless otherwise noted herein.

 

5.1              SVB Loan Agreement Representations. Appia hereby makes to the
Purchaser each and every representation and warranty it has made and is making
in the SVB Loan Agreement, such representations and warranties being deemed
restated and made here for the benefit of and reliance by the Purchaser as if
made directly to the Purchaser.

 

5.2              Authorization. Appia has all requisite corporate power and has
taken all necessary corporate action required for the due authorization,
execution, delivery and performance by Appia of the Financing Documents and the
consummation of the transactions contemplated hereby and thereby. Appia has
taken all actions under its Certificate of Incorporation or its Bylaws as are
necessary to provide the Purchaser with the rights hereby contemplated. The
Financing Documents, when executed and delivered by Appia, shall constitute
valid and legally binding obligations of Appia, enforceable against Appia in
accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 



-8-

 

 

5.3              Governmental Consents. Other than filings required to be made
under applicable federal and state securities laws, neither the execution,
delivery or performance of the Financing Documents by Appia nor the consummation
by it of the obligations and transactions contemplated hereby or thereby
(including, without limitation, the issuance and delivery of the New Debenture)
requires any consent of, authorization by, exemption from, filing with or notice
to any Governmental Authority or any other Person.

 

5.4              Solvency. After giving effect to the transactions contemplated
to occur on the Closing Date (including the Acquisition), Appia is Solvent.

 

5.5              Federal Regulations.

 

(a)             SBIC Regulations.

 

(i)                 Appia acknowledges and understands that the Purchaser is an
SBIC and that the SBIC Regulations prohibit certain uses of proceeds of loans or
investments made by a SBIC.

 

(ii)               No part of the proceeds of the New Debenture will be used in
violation of the SBIC Regulations.

 

(iii)             As of November 1, 2014, the Consolidated Tangible Net Worth
for Appia was not in excess of Eighteen Million and 00/100 Dollars
($18,000,000.00). For each of Appia’s fiscal years ended December 31, 2012 and
December 31, 2013, the average Consolidated Net Income after payment of federal
taxes for each such fiscal year (excluding any carryover losses for each such
fiscal year) for Appia was not in excess of Six Million and 00/100 Dollars
($6,000,000.00).

 

(b)            Margin Regulations. No part of the proceeds of the New Debenture
will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulations G, U or X of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect. If requested by the Purchaser, Appia will furnish to
the Purchaser, a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.

 

5.6              Investment Company Act. Appia is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Appia is
not subject to regulation under any Federal or State statute or regulation which
limits its ability to incur the Indebtedness contemplated herein.

 

5.7              Disclosure. No representation or warranty by Appia contained in
any Financing Document, in the Master Disclosure Schedule, or in any certificate
furnished at the Closing Date to the Purchaser pursuant to any Financing
Document contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances in which it was made, not misleading. It is understood that
this representation is qualified by the fact that Appia has not delivered to the
Purchaser, and has not been requested to deliver, a private placement or similar
memorandum or any written disclosure of the types of information customarily
furnished to purchasers of securities.

 



-9-

 

 

SECTION 5A. REPRESENTATION AND WARRANTIES OF DIGITAL.

 

To induce the Purchaser to enter into this Agreement and to purchase the Closing
Securities, Digital hereby makes the following representations and warranties to
the Purchaser as of the Closing Date, except as otherwise described in the
Master Disclosure Schedule delivered by the Companies to the Purchaser on the
Closing Date, which shall be arranged by section numbers that correspond to the
section numbers in this Agreement and the disclosures in any Section of the
Disclosure Schedules shall provide information regarding, and shall qualify
only, the corresponding numbered and lettered Section of this Section 5A;
provided, however, that any disclosure made in one Section which is referred to
in one or more other Sections shall be deemed to qualify such other Sections as
if such disclosure had been fully set forth in such other Section(s). No
information in any Disclosure Schedule shall be deemed to qualify a statement
contained in this Section 5A unless the Disclosure Schedule identifies the
qualification with reasonable particularity so that it is readily apparent from
a reading of such information that such information is applicable to another
section of the Master Disclosure Schedule.

 

5A.1 Organization of the Purchaser. Digital is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
with full corporate power and authority to own and lease their respective
properties and assets and conduct their respective businesses as presently being
conducted.

 

5A.2 Authorization. Digital has all requisite corporate power and authority to
execute and deliver this Agreement and the other Financing Documents and the
Warrant to be executed and delivered by Digital pursuant hereto and to
consummate the transactions contemplated hereby and thereby and to perform their
obligations hereunder and thereunder. The execution and delivery by Digital of
this Agreement and the Warrant and the other Financing Documents to which it is
a party and the consummation by Digital of the transactions contemplated hereby
and thereby have been duly approved by the Digital Board. No other corporate
proceedings on the part of Digital is necessary to authorize this Agreement and
the other Financing Documents to which it is a party and the Warrant and the
transactions contemplated hereby and thereby. This Agreement and the Warrant and
the other Financing Documents to which it is a party have been duly executed and
delivered by Digital and are legal, valid and binding obligations of Digital,
enforceable against it in accordance with their terms, in each case, except as
such enforceability may be limited by (i) bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally, and
(ii) the general principles of equity, regardless of whether asserted in a
proceeding in equity or at law.

 

5A.3 No Conflict or Violation; Required Consents and Filings. Neither the
execution, delivery or performance of this Agreement or the Warrant or the other
Financing Documents to which Digital is a party, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by Digital with any
of the provisions hereof or thereof, will (i) violate or conflict with any
provision of the Organizational Documents of Digital, (ii) violate, conflict
with, or result in or constitute a Default under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration under, or result in the creation of any Encumbrance
upon any of Digital’s assets under, any of the material terms, conditions or
provisions of any material contract, indebtedness, note, bond, indenture,
security or pledge agreement, commitment, license, lease, franchise, permit,
agreement, authorization, concession, or other instrument or obligation to which
Digital is a party, except for any violation, conflict, Default, termination,
acceleration or creation of Encumbrance which would not prevent or materially
delay the ability of Digital to consummate the transactions contemplated by this
Agreement or the other Financing Documents, or (iii) violate any material
Regulation or Court Order. The execution and delivery of this Agreement by
Digital does not, and the performance of this Agreement and the transactions
contemplated hereby by Digital will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, except (i) the filing with the SEC of (A) the Form S-4 and
declaration of effectiveness of the Form S-4 and (B) such reports under, and
other compliance with, the Exchange Act (and the rules and regulations
promulgated thereunder) and the Securities Act (and the rules and regulations
promulgated thereunder) as may be required in connection with this Agreement and
NASDAQ, (iii) the filing of the Certificate of Merger and the acceptance for
record by the Delaware Secretary or State, (v) such filings and approvals as may
be required by any applicable state securities or “blue sky” Laws, (vi) such
filings as may be required in connection with the HSR Act, and (vii) where
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, individually or in the aggregate, has not
had and would not reasonably be expected to be material adverse to Digital.

 



-10-

 

 

5A.4 Reservation of Warrant Shares. A sufficient number of authorized but
unissued shares of Digital Common Stock have been reserved for issuance upon
exercise of the Warrant (the “Warrant Shares”).

 

5A.5 Digital Common Stock. All of the Common Shares and Warrant Shares, when
issued and delivered in accordance with this Agreement or the Warrant, shall be
duly authorized, validly issued, fully paid, non-assessable, and free from all
taxes imposed on Digital and Liens and will be free of restrictions on transfer
other than restrictions on transfer under applicable state and federal
securities laws. Neither the Warrant nor any of such shares of Digital Common
Stock shall be subject to or give rise to any anti-dilution, preemptive,
participation, or similar rights.

 

5A.6 No Indebtedness. Neither Digital nor any of its Subsidiaries has any
Indebtedness, contingent or otherwise, which rank pari passu or senior to the
Obligations in (i) a principal amount greater than $5,000,000.00, or (ii)
Purchase Money Indebtedness of more than $1,000,000.00 in aggregate principal
amount.

 

5A.7 No Brokers. Neither Digital nor any of its respective Representatives or
Affiliates has employed or made any agreement with any broker, finder or similar
agent or any Person which will result in the obligation of Digital or any of its
Affiliates to pay any finder’s fee, brokerage fees or commission, or similar
payment in connection with the transactions contemplated hereby.

 

5A.8 SEC Reports and Financial Statements. A true and complete copy of each
annual, quarterly and other report, registration statement, and definitive proxy
statement filed by Digital with the SEC since January 1, 2013 and prior to the
Closing Date (the “Digital SEC Documents”) is available on the Web site
maintained by the SEC at http://www.sec.gov, other than portions in respect of
which confidential treatment was granted by the SEC. As of their respective
filing dates, the Digital SEC Documents complied in all material respects with
the requirements of the United States Securities Act and the Exchange Act, as
the case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Digital SEC Documents, and none of the Digital SEC Documents
contained on their filing dates any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except to the extent corrected by a Digital SEC Document
filed prior to the date of this Agreement.

 

5A.9 Disclosure Documents. None of the information supplied or to be supplied in
writing by or on behalf of Digital for inclusion or incorporation by reference
in (i) the Form S-4 will, at the time such document is filed with the SEC, at
any time such document is amended or supplemented or at the time such document
is declared effective by the SEC, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, or (ii) the Joint Proxy
Statement (as defined in the Merger Agreement) will, at the date it is first
mailed to the Stockholders of Appia and Digital, at the time of the Company
Stockholder Meeting (as defined in the Merger Agreement) and the Parent
Stockholder Meeting (as defined in the Merger Agreement), at the time the
Form S-4 is declared effective by the SEC or as of the Closing, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading. All documents that
Digital is responsible for filing with the SEC in connection with the
transactions contemplated by this Agreement, to the extent relating to Digital
or any Subsidiary or other information supplied by or on behalf of Digital or
any Subsidiary for inclusion therein, will comply as to form, in all material
respects, with the provisions of the Securities Act or Exchange Act, as
applicable, and the rules and regulations of the SEC thereunder and each such
document required to be filed with any Governmental Authority (other than the
SEC) will comply in all material respects with the provisions of any applicable
Law as to the information required to be contained therein.

 



-11-

 

 

SECTION 6.      REPRESENTATIONS AND WARRANTIES OF PURCHASER. To induce the
Companies to enter into this Agreement and to issue the Closing Securities, the
Purchaser hereby represents and warrants to the Companies as follows:

 

6.1              Legal Existence. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

 

6.2              Power; Authorization. The Purchaser has the power and
authority, and the legal right, to make, deliver and perform the Financing
Documents to which it is a party. All action on the part of the Purchaser and,
as applicable, its officers and partners necessary for the authorization,
execution, delivery and performance of all obligations of the Purchaser under
the Financing Documents to which the Purchaser is a party has been taken.

 

6.3              Enforceable Obligations. Each of the Financing Documents to
which the Purchaser is a party, when executed and delivered by the Purchaser,
will constitute a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

6.4              Accredited Investor. The Purchaser is an “Accredited Investor”
(as such term is defined in Rule 501 of Regulation D of the Securities Act). The
financial situation of the Purchaser is such that it can afford to bear the
economic risk of holding the unregistered Securities for an indefinite period of
time. The Purchaser can afford to suffer the complete loss of its investment in
the Securities. The knowledge and experience of the Purchaser in financial and
business matters is such that it is capable of evaluating the risk of the
investment in the Securities. The Purchaser acknowledges that it has had access
to such financial and other information, and has been afforded the opportunity
to ask such questions of representatives of Digital and Appia and receive
answers thereto, as the Purchaser has deemed necessary in connection with its
decision to purchase the Securities. The Purchaser is acquiring the Securities
if and when it exercise the Warrant for its own account for investment purposes
and not with a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the same. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participation to such Person with respect
to any of the Securities.

 



-12-

 

 

6.5              Brokers or Finders. No Person has or will have, as a result of
the transaction contemplated by this Agreement or any of the other Financing
Documents, any right, interest or claim against or upon the Purchaser, Appia or
Digital for the commission, fee or other compensation as a finder or broker
because of any act or omission by the Purchaser. The Purchaser agrees to defend,
indemnify, and hold harmless Appia and Digital from and against any such right,
interest or claim against or upon a Company for any commission, fee or other
compensation due or claimed to be due to any finder or broker arising out of any
act or omission by the Purchaser.

 

6.6              No Public Market. The Purchaser understands that no public
market now exists for the New Debenture or the Warrant.

 

6.7              No General Solicitation. Neither the Purchaser, nor any of its
officers, employees, agents or partners has either directly or indirectly,
including through a broker or finder (i) engaged in any general solicitation, or
(ii) published any advertisement in connection with the offer and sale of the
New Debenture.

 

6.8              Domicile. The office or offices of the Purchaser in which its
principal place of business is identified in the address or addresses of the
Purchaser set forth in Section 11.5(b).

 

6.9              Disclosure of Information. The Purchaser has received a copy of
the Master Disclosure Schedule and a copy of any document referenced therein
which the Purchaser has requested. The Purchaser believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Securities. The Purchaser has had an opportunity to discuss the
business, management and financial affairs of Appia and Digital with their
respective management, as well as the terms and conditions of the offering of
the Securities.

 

SECTION 7.            CERTAIN Covenants related to THE SECURITIES and
outstanding obligations.

 

For so long as either (i) any amount of the Obligations (other than inchoate
indemnity obligations) remains outstanding, or (ii) the Purchaser continues to
hold any of the Securities, Appia hereby agrees, subject to the limitations set
forth in the following sections of this Section 7, with the Purchaser as
follows:

 

7.1              Financial Statements. If the Obligations have not been paid in
full on or before the first anniversary of the Closing Date, Appia shall furnish
to the Purchaser:

 

(a)             As soon as available, but in any event within one hundred eighty
(180) days after the end of each fiscal year of Appia, a copy of the audited
consolidated balance sheet and statement of stockholders’ equity of Appia and
its Subsidiaries as at the end of such year and the related audited statements
of income and retained earnings and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, from a
nationally or regionally recognized accounting firm reasonably acceptable to
Purchaser; and

 

(b)            As soon as available, but in any event not later than thirty (30)
days after the end of each of the first eleven (11) calendar months of each
fiscal year of Appia, the unaudited consolidated balance sheet of Appia and its
Subsidiaries as at the end of such month and the related unaudited consolidated
statements of income and retained earnings and of cash flows of Appia and its
Subsidiaries for such month and the portion of the fiscal year through the end
of such month, setting forth in each case in comparative form the figures for
the month compared to the prior month and to budget and a management discussion
and analysis in reasonable detail of the prior month’s results, certified by a
Responsible Officer of Appia as being fairly stated in all material respects
(subject to normal year end audit adjustments).

 



-13-

 

 

All such financial statements shall be prepared in accordance with GAAP (subject
in the case of the unaudited financials to the absence of footnotes and normal
year end audit adjustments) applied consistently throughout the periods
reflected therein and with prior periods.

 

7.2              Budgets. If the Obligations have not been paid in full on or
before the first anniversary of the Closing Date, Appia shall furnish to the
Purchaser as soon as available, but in any event prior to the beginning of the
fiscal year, Appia’s annual budget and business plan, including Capital
Expenditures, approved by the Appia Board.

 

7.3              Other Information. Appia shall, and shall cause each of its
Subsidiaries to, furnish to the Purchaser promptly, such other information
relating to the financial condition, business or corporate affairs of Appia as
the Purchaser may reasonably request in writing, including, without limitation,
any such information to the extent required by the SBIC Regulations.

 

7.4              Media Releases and Governmental Filings. Appia shall furnish to
the Purchaser promptly, copies of all filings by Appia or any of its
Subsidiaries with any Governmental Authority and of all press or media releases
by Appia or any of its Subsidiaries.

 

7.5              Notice of Liquidity Event. Appia shall, and shall cause each of
its Subsidiaries to, give prompt notice to the Purchaser of any expected
Liquidity Event. Any notice under this Section 7.5 shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action Appia proposes to take with respect
thereto but shall not be required to include any privileged information. In the
event that Appia becomes subject to the reporting requirements under the
Exchange Act, then notices required hereby to be delivered may be deemed
delivered via the prompt public filing of copies of all periodic and other
reports, proxy statements and other materials filed by Borrower with the SEC,
any Governmental Authority succeeding to any or all of the functions of the SEC
or with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required hereby to be delivered (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Appia posts such documents, or provides a link
thereto, on Appia’s website on the Internet at Appia’s website address.

 

7.6              Inspection of Property; Books and Records; Discussions. Appia
shall, and shall cause each of its Subsidiaries to: (i) keep proper financial
records in conformity with GAAP and all Requirements of Law; and (ii) (A) permit
representatives of the Purchaser, at the Purchaser’s own cost and expense,
(including their respective officers, employees, consultants, agents and other
designees (including without limitation, the SBA)) to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time during normal business hours, upon reasonable prior
notice, and as often as may reasonably be desired; and (B) permit, upon
reasonable notice, which shall not be less than three (3) Business Days, during
normal business hours, representatives of the Purchaser (including their
respective officers, employees, consultants, agents and other designees
(including without limitation, the SBA)) to discuss the business, operations,
properties and financial and other condition of Appia and its Subsidiaries with
officers and senior management employees of Appia and its Subsidiaries and with
its independent certified public accountants. Notwithstanding anything to the
contrary in this Section 7.6, if there shall have occurred and be continuing an
Event of Default, all costs associated with the rights of the Purchaser
described in Section 7.6(ii)(A) above shall be borne by Appia.

 



-14-

 

 

7.7              Confidentiality. The Purchaser agrees to use the same degree of
care as the Purchaser uses to protect its own confidential information to keep
confidential any information furnished to the Purchaser pursuant to this
Agreement that Appia identifies as being confidential or proprietary (so long as
such information is not in the public domain), except that the Purchaser may
disclose such proprietary or confidential information: (i) to any partner,
subsidiary or parent of the Purchaser for the purpose of evaluating its
investment in the Companies as long as such partner, subsidiary or parent is
advised of and agrees or has agreed to be bound by the confidentiality
provisions of this Section 7.7 or comparable restrictions; (ii) at such time as
it enters the public domain through no fault of the Purchaser; (iii) that is
communicated to it free of any obligation of confidentiality; (iv) that is
developed by the Purchaser or its agents independently of and without reference
to any confidential information communicated by Appia or Digital; (v) as
required by applicable law; or (vi) to its attorneys, accountants and tax
advisors who are subject to obligations of confidentiality in connection with
the Purchaser’s investment in the Companies.

 

SECTION 8.      ADDITIONAL COVENANTS. For so long as any amount of the
Obligations remains outstanding, Appia hereby covenants and agrees with the
Purchaser as follows:

 

8.1              Limitation on Indebtedness. Without the consent of the
Purchaser, Appia shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)             Senior Debt which shall not exceed Five Million and 00/100
Dollars ($5,000,000.00), and Purchase Money Indebtedness which shall not exceed
One Million and 00/100 Dollars ($1,000,000.00). At such time as the aggregate
amount outstanding of Senior Debt is less than Five Million and 00/100 Dollars
($5,000,000.00), Appia may incur additional Indebtedness other than Purchase
Money Indebtedness, but only to the extent that Senior Debt is less than Five
Million and 00/100 Dollars ($5,000,000.00). At such time as the aggregate amount
outstanding of Purchase Money Indebtedness is less than One Million and 00/100
Dollars ($1,000,000.00), Appia may incur additional Purchase Money Indebtedness,
but only to the extent that Purchase Money Indebtedness is less than One Million
and 00/100 Dollars ($1,000,000.00);

 

(b)            the Obligations;

 

(c)             current liabilities which are incurred in the ordinary course of
business and which are not incurred through (i) the borrowing of money or (ii)
the obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services, including credit incurred in the ordinary course of business with
corporate credit cards;

 

(d)            Indebtedness with respect to taxes or assessments which are not
yet due or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of Appia or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(e)             Indebtedness of Appia or any Subsidiary, including Indebtedness
of Appia to any Subsidiary and of any Subsidiary to Appia or any other
Subsidiary, so long as such Indebtedness is subordinated in right of payment to
all Obligations on such terms and conditions as the Purchaser may reasonably
require; and

 



-15-

 

 

(f)             extensions, refinancings and renewals of Indebtedness set forth
above in Section 8.1(a), provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon a Company or
any Subsidiary.

 

8.2              Limitation on Contingent Liabilities. Without the consent of
the Purchaser, Appia shall not, and Appia shall not permit any of its
Subsidiaries to, agree to or become liable for any Contingent Indebtedness,
except for: (i) the Obligations; (ii) guarantees made in the ordinary course of
the business by Appia of obligations of any Subsidiary, which obligations are
otherwise permitted under this Agreement; and (iii) endorsements for collection
or deposit in the ordinary course of business.

 

8.3              Limitation on Liens. Without the consent of the Purchaser,
Appia shall not, and Appia shall not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except for the following
(hereinafter referred to collectively as “Permitted Liens”):

 

(a)             Liens to secure the Senior Debt or Replacement Senior Debt;

 

(b)            Liens created pursuant to the Security Documents;

 

(c)             Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of Appia or its Subsidiaries, as the case
may be, in conformity with GAAP;

 

(d)            statutory landlords’ liens and carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and imposed without action of such parties for sums
which are not overdue;

 

(e)             judgment Liens created by or resulting from any litigation or
legal proceeding provided that such Liens do not also constitute an Event of
Default;

 

(f)             pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, and other social
security legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

(g)             deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations (other than liens
arising under ERISA or environmental liens), surety and appeal bonds, indemnity
and performance bonds, and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)            Liens consisting of easements, zoning restrictions, flowage
rights, rights-of-way, covenants, conditions, restrictions, reservations,
licenses, agreements and other similar matters, which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
use of the property subject thereto or materially interfere with the ordinary
conduct of the business of a Company or its Subsidiaries;

 

(i)              Liens to secure Indebtedness for Purchase Money Indebtedness to
the extent that such Indebtedness is permitted under Section 8.1(a); provided,
however, that (A) each such Lien is given only to secure the purchase price of
the property which is the subject of such Purchase Money Indebtedness, does not
extend to any other property, and is given at the time of acquisition of the
property; and (B) the Purchase Money Indebtedness secured thereby does not
exceed the lesser of the cost of such property or its fair market value at the
time of acquisition;

 



-16-

 

 

(j)              Liens in favor of lessors under Capitalized Leases to the
extent that the Capitalized Lease Obligations thereunder is Indebtedness
permitted under Section 8.1(a); provided, however, that each such Lien extends
only to the property which is subject of such Capitalized Lease, is given only
to secure the Capitalized Lease Obligations under such Capitalized Lease, and is
given at the commencement date of such Capitalized Lease; and

 

(k)            Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by Liens of the type described in
Section 8.3(a); provided that any extension, renewal or replacement Lien shall
be limited to the property encumbered by the existing Lien and the principal
amount of the Indebtedness being extended, renewed or refinanced (as may have
been reduced by any payment thereon) does not increase;

 

8.4              Limitation on Fundamental Changes. Other than in connection
with a Liquidity Event in respect of which the New Debenture is repaid in full
in accordance with Section 2.8(b), Appia shall not, and Appia shall not permit
any of its Subsidiaries to, experience a Liquidity Event or make any material
change in its present method of conducting business (which consists of
advertising, marketing and sales within the mobile industry and other reasonably
related industries) or its currently proposed business, except:

 

(a)             any Subsidiary of Appia may be merged or consolidated with Appia
(provided that Appia shall be the continuing or surviving corporation) or with
or into any one or more wholly-owned Subsidiaries of Appia (provided that such
wholly-owned Subsidiary or Subsidiaries shall be the continuing or surviving
corporation);

 

(b)            any wholly-owned Subsidiary may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to Appia or any other wholly-owned Subsidiary of Appia;

 

(c)             pursuant to any sale of assets expressly permitted by Section
8.5; and

 

(d)            Appia may be merged into or consolidated with Digital provided
that Digital shall assume all of Appia’s obligations and responsibilities
pursuant to this Agreement.

 

8.5              Limitation on Sale of Assets. Without the consent of the
Purchaser, Appia shall not, and Appia shall not permit any of its Subsidiaries
to, convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock
to any Person except:

 

(a)             the conveyance, sale, lease, assignment, transfer or other
disposition of Obsolete Property or surplus property;

 

(b)            the sale of inventory in the ordinary course of business;

 

(c)             the sale or discount for fair value, without recourse and
consistent with sound business practices of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

 

(d)            the license of Intellectual Property Assets in the ordinary
course of business;

 



-17-

 

 

(e)             leases or subleases of property not materially interfering with
the ordinary course of conduct of the business of a Company or its Subsidiaries;

 

(f)             the sale or transfer of property and assets to the extent and as
permitted by Section 8.4(b) or Section 8.4(d);

 

(g)             the sale or transfer of “equipment” (as defined in the UCC) so
long as such equipment is promptly replaced by equipment of equal or greater
value;

 

(h)            the sale or transfer of property or assets in connection with
Permitted Liens; and

 

(i)              the sale or transfer of property or assets with a fair market
value not exceeding One Hundred Thousand and 00/100 Dollars ($100,000.00) in the
aggregate per annum.

 

8.6              Limitation on Sales and Leasebacks. Without the consent of the
Purchaser, Appia shall not, and Appia shall not permit any of its Subsidiaries
to, enter into any arrangement with any Person providing for the leasing by
Appia or any Subsidiary of real or personal property which has been or is to be
sold or transferred by Appia or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Appia or such Subsidiary.

 

8.7              Payment of Obligations. Appia shall, and shall cause each of
its Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all of the material
obligations of Appia or such Subsidiary, whichever is applicable, (except
obligations for which the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Appia or any
of its Subsidiaries, as the case may be).

 

8.8              Conduct of Business and Maintenance of Existence. Appia shall,
and shall cause each of its Subsidiaries to: (i) continue to engage in business
of the same general type as now conducted by Appia (which consists of
advertising, marketing and sales within the mobile industry) or proposed to be
conducted by Appia or a business reasonably related thereto and as reasonably
following from the Acquisition; (ii) preserve, renew and keep in full force and
effect its existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to this Section 8.8; and (iii)
comply in all material respects with all Contractual Obligations and
Requirements of Law, except where (A) any such Contractual Obligation is being
contested in good faith, a bona fide dispute exists with respect to any such
Contractual Obligation, or failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, or (B) any
such Requirement of Law is being contested in good faith or the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

A remediable failure by Appia to comply with the covenants set forth in this
Section 8.8 shall not constitute a Default or Event of Default hereunder if such
failure or failures, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, unless such failure shall continue unremedied for a
period of twenty (20) days after the earlier of (i) the date on which a
Responsible Officer of Appia first learns of such failure or (ii) the date on
which written notice thereof shall have been given to Appia by the Purchaser.

 

8.9              Maintenance of Property; Insurance. Appia shall, and shall
cause each of its Subsidiaries to (i) keep all property material to the conduct
of its business in good working order and condition, normal wear and tear
excepted; (ii) maintain insurance with financially sound and reputable insurance
companies on such of its property and in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business; and (iii) furnish to the
Purchaser, upon written request, full information as to the insurance carried.

 



-18-

 

 

A remediable failure by Appia to comply with the covenants set forth in clause
(i) or clause (iii) hereinabove shall not constitute a Default or Event of
Default hereunder unless such failure shall continue unremedied for a period of
twenty (20) days after the earlier of (A) the date on which a Responsible
Officer of Appia first learns of such failure or (B) the date on which written
notice thereof shall have been given to Appia by the Purchaser.

 

8.10          Maintenance of Liens of the Security Documents. Appia shall, and
shall cause each of its Subsidiaries to, promptly upon the reasonable request of
the Purchaser, at the sole cost and expense of Appia and its Subsidiaries,
execute, acknowledge and deliver, or cause the execution, acknowledgement and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise reasonably deemed by the Purchaser necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby.

 

8.11          Pledge of After Acquired Property. If at any time following the
Closing, Appia or any of its Subsidiaries acquires property of any nature
whatsoever having a value in excess of Fifty Thousand Dollars ($50,000) which is
intended by the terms of the applicable Security Document to be, but is not,
subject to the Liens created by the Security Documents, Appia shall, or shall
cause its relevant Subsidiaries to, as soon as possible and in no event later
than thirty (30) days after the relevant acquisition date and, to the extent
permitted by applicable law, grant to the Purchaser a first priority (subject to
Permitted Liens) Lien on such property as collateral security for the
Obligations pursuant to documentation reasonably satisfactory in form and
substance to the Purchaser. Appia, at its own expense, shall execute,
acknowledge and deliver, or cause the execution, acknowledgement and delivery
of, and thereafter register, file or record in an appropriate governmental
office, any document or instrument (including legal opinions, title insurance,
consents and corporate documents) and take all such actions reasonably deemed by
the Purchaser to be necessary or desirable to ensure the creation, priority and
perfection of such Lien.

 

8.12          Prohibition of Liens. Without the consent of the Purchaser, Appia
shall not, and Appia shall not permit any of its Subsidiaries to, enter into
with any Person any agreement (other than this Agreement and the other Financing
Documents) which prohibits or limits the ability of Appia or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) upon the property or assets of Appia, whether now existing or
hereafter arising, wherever such property or assets may be located.

 

8.13          New Subsidiaries. Except as permitted by Section 8.15(i), Appia
shall not create or acquire any direct or indirect Subsidiary without the
express written consent of the Purchaser. With regard to any Subsidiary which
the Purchaser permits Appia to create or acquire, Appia shall cause, at its sole
cost and expense, each such Subsidiary that is organized (unless Purchaser
otherwise consents in writing), immediately upon such creation or acquisition to
execute and deliver to the Purchaser the following agreements and documents,
which agreements and documents shall be in form and substance reasonably
satisfactory to the Purchaser: (i) an instrument pursuant to which such
Subsidiary shall become a guarantor of the Obligations, (ii) a security
agreement (it being acknowledged and agreed that such security agreement shall
be substantially in the same form as the Appia Security Agreement); (iii) any
and all UCC financing statements which the Purchaser deems necessary and
appropriate in order to implement such security agreement; and (iv) such other
agreements, documents, financing statements, instruments, opinions and
certificates and completion of such other matters, as the Purchaser may
reasonably deem necessary or appropriate to assure that the Purchaser shall have
the same rights and protections with respect to such Subsidiary as they have
with respect to the Companies and that such Subsidiary shall be subject to the
same obligations under the Financing Documents as the Companies.

 



-19-

 

 

8.14          Restricted Payments. Without the consent of the Purchaser, Appia
shall not, and Appia shall not permit any of its Subsidiaries to, declare or pay
any dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
Appia or any or its Subsidiaries or any warrants or options to purchase any such
shares of Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of either Company or any of its Subsidiaries, in
each case other than (i) repurchases of stock from former employees or
consultants pursuant to the terms of a previously existing written agreement
with such employees and consultants who performed services for Appia or any
Subsidiary in connection with the cessation of such employment or service at no
greater than the original purchase price, provided that no such repurchase can
occur without the Purchaser’s consent if an Event of Default has occurred, is
continuing or would exist after giving effect to the repurchase, (ii)
wholly-owned Subsidiaries declaring and paying dividends to Appia or other
wholly-owned Subsidiaries, and (iii) Appia declaring and paying dividends to
Digital.

 

8.15          Limitation on Investments, Loans and Advances. Without the consent
of the Purchaser, Appia shall not, and Appia shall not permit any of its
Subsidiaries to, make any advance, loan, extension of credit, or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (an “Investment”), except:

 

(a)             investments in cash, federally insured deposit accounts and Cash
Equivalents;

 

(b)            securities held by Appia or any of its Subsidiaries prior to the
Closing Date and listed on Schedule 8.15;

 

(c)             Investments by Appia in any wholly-owned Subsidiary and
Investments by any such wholly-owned Subsidiary in Appia or in any other
wholly-owned Subsidiary;

 

(d)            extensions of trade credit and endorsements of negotiable
instruments and other negotiable documents in the ordinary course of business;

 

(e)             loans or advances to employees, officers or directors of Appia
or any of its Subsidiaries, or guarantee the payment of any such loan granted by
a third party, in an aggregate amount for Appia and its Subsidiaries not to
exceed Fifty Thousand Dollars ($50,000) at any time outstanding;

 

(f)             Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of a Appia’s business;

 

(g)             Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this Section
8.15(g) shall not apply to Investments of Appia in any Subsidiary;

 



-20-

 

 

(h)            Additional Investments in an aggregate amount not to exceed One
Hundred Thousand and 00/100 Dollars ($100,000.00) at any time outstanding; and

 

(i)              Up to One Million and 00/100 Dollars ($1,000,000) of
Investments in the aggregate in one or more Persons who, in connection with such
Investments, become direct or indirect wholly-owned Subsidiaries of Appia;
provided that no more than Four Hundred Thousand and 00/100 Dollars ($400,000)
of such Investment shall be funded with cash or Cash Equivalents.

 

8.16          Limitation on Transactions with Affiliates. Appia shall not, and
Appia shall not permit any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any Affiliate unless such
transaction (i) is otherwise permitted under this Agreement; or (ii)(A) is in
the ordinary course of Appia’s or such Subsidiary’s business or approved by a
majority of the Appia Board who are disinterested in such transaction; and
(B) is upon fair and reasonable terms no less favorable to Appia or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate; provided, however,
that the foregoing restriction shall not prohibit any employment agreement
entered into by Appia or any of its Subsidiaries in the ordinary course of
business; any issuance of securities in connection with employment arrangements,
stock options and stock ownership plans of Appia entered into in the ordinary
course of business or participation in future equity financings of Appia.
Nothing in this Section 8.16 prohibits any transaction otherwise permitted in
this Agreement.

 

8.17          Senior Debt. Without the consent of the Purchaser, Appia shall not
increase the aggregate amount of any debt permitted by Section 8.1(a) above to
an amount which at any time and in the aggregate exceeds the sum of Six Million
and 00/100 Dollars ($6,000,000.00), and of which Senior Debt shall not exceed
Five Million Dollars ($5,000,000) and Purchase Money Indebtedness shall not
exceed One Million Dollars ($1,000,000).

 

8.18          Redemption Rights. Without the consent of the Purchaser, other
than with respect to Digital, Appia shall not grant Redemption Rights to any
Stockholder or permit the exercise of any Redemption Rights by any stockholder
which would permit the exercise of such Redemption Rights prior to the payment
in full of the New Debenture.

 

8.19          Notices. Appia shall, and shall cause each of its Subsidiaries to,
give prompt notice to the Purchaser of:

 

(a)             the following events, as soon as practicable and in any event
within thirty (30) days after Appia has knowledge thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or (ii) the institution of proceedings or the taking of
any other action by the PBGC or Appia or any Commonly Controlled Entity with
respect to the withdrawal from, or the termination, reorganization or insolvency
of, any Plan;

 

(b)            the occurrence of any Default or Event of Default of which Appia
has knowledge; or

 

(c)             any development or event which would reasonably be expected to
have a Material Adverse Effect.

 



-21-

 

 

Any notice under this Section 8.19 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Appia proposes to take with respect thereto but shall
not be required to include any privileged information.

 

8.20          Limitation on Changes in Fiscal Year. Appia shall not, and Appia
shall not permit any of its Subsidiaries to, change the fiscal year of Appia or
any of its Subsidiaries other than one time to conform their respective fiscal
years with that of Digital.

 

SECTION 9.      EVENTS OF DEFAULT.

 

9.1              Events of Default; Acceleration. If any of the following events
(“Events of Default”) shall occur:

 

(a)             Appia shall fail to pay any principal amount of the New
Debenture or fees, charges, costs or expenses (other than an Interest Default
permitted by Section 2.5(a)) due and payable under the New Debenture or any of
the Financing Documents when such payment comes due in accordance with the terms
of this Agreement and the other Financing Documents; or Appia shall fail to pay
any other amount payable hereunder when due (other than an Interest Default
permitted by Section 2.5(a)); or

 

(b)            any representation or warranty made by a Company or any other
Obligor herein or in any other Financing Document or which is contained in any
certificate, document, financial or other statement furnished by it at any time
under or in connection with this Agreement or any such other Financing Document
shall prove, when taken as a whole, to have been incorrect in any material
respect on or as of the date made; or

 

(c)             the failure by Appia or any other Obligor to punctually perform,
observe, comply with or satisfy (i) any covenant, agreement or condition
contained in Sections 7 or 8 of this Agreement, or (ii) any covenant, agreement
or condition contained in any Financing Document, subject to any applicable cure
period set forth therein; or

 

(d)            Appia or any Subsidiary shall be in default in the observance or
performance of any other covenant contained in this Agreement or any other
Financing Document (other than as provided in paragraphs (a) through (c) of this
Section 9.1), and such default (if remediable) shall continue unremedied for a
period of twenty (20) days after the earlier of (i) the date on which a
Responsible Officer of such Company first learns of such default or (ii) the
date on which written notice thereof shall have been given to such Company by
the Purchaser; or

 

(e)             Appia or any Subsidiary shall fail to pay when due or shall fail
to observe or perform any term, covenant or agreement evidencing or securing any
Indebtedness of such Company which, together with all such other due but unpaid
Indebtedness, exceeds the sum of Two Hundred Thousand and 00/100 Dollars
($200,000.00), which results in the proper acceleration of such Indebtedness or
the proper declaration of an event of default under any agreement relating to
such Indebtedness; or

 

(f)             a Company or any Subsidiary, (i) shall make an assignment for
the benefit of creditors; or (ii) shall admit in writing its inability to pay
its debts as they become due, or its inability to pay or perform under the
Financing Documents; or (iii) shall file a voluntary petition in bankruptcy; or
(iv) shall file any petition, answer, or document seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation
pertinent to such circumstances; or (v) shall seek or consent to or acquiesce in
the appointment of any trustee, receiver, or liquidator of such Company or of
all or any substantial part (i.e., 33-1/3% or more) of the assets or property of
such Company; or (vi) other than as permitted herein, shall cease operations of
its business as its business has normally been conducted (which consists of
advertising, marketing and sales within the mobile industry) or is currently
proposed to be conducted, or terminate substantially all of its employees; or
(vii) such Company’s directors or majority shareholders shall take any action
initiating any of the foregoing actions described in clauses (i) through (vi);
or

 



-22-

 

 

(g)             either (i) forty-five (45) days shall have expired after the
commencement of an involuntary action against a Company or any Subsidiary
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, without such action being dismissed or all orders or proceedings
thereunder affecting the operations or the business of such Company or any
Subsidiary being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) such Company or any Subsidiary shall file any answer
admitting or not contesting the material allegations of a petition filed against
such Company or any Subsidiary in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) twenty (20) days shall have
expired after the appointment, without the consent or acquiescence of a Company
or any Subsidiary, of any trustee, receiver or liquidator of such Company or any
Subsidiary or of all or any substantial part of the properties of such Company
or any Subsidiary without such appointment being vacated; or

 

(h)            (i) Appia or any Commonly Controlled Entity shall fail to pay
when due any amount that it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA, unless (A) such liability is being contested in
good faith by appropriate proceedings, such Company or such Commonly Controlled
Entity, as the case may be, has established and is maintaining adequate reserves
in accordance with GAAP and no lien shall have been filed to secure such
liability or (B) which would not have a Material Adverse Effect; or (ii) the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans; or (iii) a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan or Plans must be terminated; or

 

(i)              one or more final, nonappealable judgments or decrees shall be
entered against Appia or any of its Subsidiaries involving individually monetary
damages of Two Hundred Fifty and 00/100 Dollars ($250,000.00) (in excess of what
is paid or covered by insurance) or in the aggregate, monetary damages of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) (in excess of what is
paid or covered by insurance) or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within thirty
(30) days from the entry thereof; or

 

(j)              if any of the Financing Documents or the Warrant (or any
provision contained therein) shall be cancelled, terminated, revoked, curtailed
or rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Purchaser, or any
action at law, suit or in equity or other legal proceeding be commenced by or on
behalf of a Company or any of its officers of members of its Board of Directors
and results in, or is reasonably likely to result in, a finding, order, decree
or judgment which does or would cancel, revoke, curtail or rescind any of the
Financing Documents or the Warrant, or any Governmental Authority of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any of the Financing Documents or the Warrant (or
any provision contained therein) is illegal, invalid or unenforceable in
accordance with the terms thereof; or

 



-23-

 

 

(k)            any Lien created by any of the Security Documents shall, by
reason of any breach by any Obligor thereto of any of its covenants or other
obligations contained in such Security Documents, cease to be enforceable and of
the same effect and priority purported to be created thereby; or

 

(l)              a material portion of the property of a Company or any of its
Subsidiaries is damaged by fire or other casualty, or otherwise lost or stolen,
the restoration or replacement cost of which property exceeds the amount of
insurance proceeds readily available for such restoration or replacement; or

 

(m)          any default shall exist and remains unwaived, unforborn or uncured
with respect to any of the Senior Debt or Replacement Senior Debt if, as a
result of such default, any holder of the Senior Debt or Replacement Senior
Debt, is entitled and elects to cause any such Senior Debt or Replacement Senior
Debt to become due prior to its stated date of maturity; or

 

(n)            any payment which a Company knew or should have known was be made
in violation of any subordination agreement entered into between the Purchaser
and another holder of Company Indebtedness or Company Subsidiary Indebtedness;
or

 

(o)            (i) any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (ii) Digital does not perform any
obligation or covenant under the Digital Guaranty; (iii) any circumstance
described in Sections 9.1(b), (f), (g), and (i) hereinabove with respect to
(i.e., as and as-if applied to) Digital (provided that with respect to Digital,
the applicable threshold under Section 9.1(i) shall be Five Hundred Thousand
Dollars ($500,000)); or (iv) the liquidation, winding up, or termination of
existence of Digital.

 

then, and in any such event, so long as the same may be continuing, the
Purchaser may, by notice to the Companies, declare all amounts owing with
respect to this Agreement, the New Debenture, and the other Financing Documents
to be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Companies; provided, however, that in the
event of any Event of Default specified in Section 9.1(f), Section 9.1(g) or
Section 9.1(h), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Purchaser.

 

9.2              Effect of Schedules and Loan Agreement Representations. For the
avoidance of doubt and notwithstanding the consummation of the Closing by the
Purchaser or anything else contained herein or in the Financing Documents: (i)
no circumstance, condition, subject, item, occurrence or other matter which
constitutes an Event of Default under this Agreement or the other Financing
Documents shall be deemed waived by virtue of it having been set forth on the
Master Disclosure Schedule or any other disclosure schedule delivered in
connection with this Agreement or the other Financing Documents; and (ii)
whether an Event of Default has occurred shall be determined without regard to
any disclosure set forth on the Master Disclosure Schedule or any other
disclosure schedule delivered in connection with this Agreement or the other
Financing Documents (but any circumstance, condition, subject, item, occurrence
or other matter disclosed therein will be acknowledged by Borrower to have
occurred for purposes of identifying an Event of Default).

 



-24-

 

 

SECTION 10.  RIGHTS AND REMEDIES.

 

10.1          Rights of Purchaser. Upon the occurrence and during the
continuance of any one or more of the Events of Default, the Purchaser may
proceed in accordance with applicable law to enforce the legal or equitable
rights or remedies as it may have under this Agreement or any other Financing
Documents or otherwise by virtue of applicable law.

 

10.2          Setoff and Adjustments. In addition to any rights and remedies of
the Purchaser provided by law, the Purchaser shall have the right, without prior
notice to either Company, any such prior notice being expressly waived by each
Company to the extent permitted by applicable law, upon any amount becoming due
and payable by a Company hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount then due and payable any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, at any time held or owing by the Purchaser or
any branch or agency thereof to or for the credit or the account of a Company.
The Purchaser agrees to promptly notify the Companies after any such set-off and
application made by the Purchaser, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.3          No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising on the part of the Purchaser, any right, remedy, power or
privilege hereunder or under the other Financing Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.4          Distribution of Collateral Proceeds. In the event that, following
the occurrence and during the continuance of any Event of Default, the Purchaser
receives any monies in connection with the enforcement of any of the Security
Documents, or otherwise with respect to the realization upon any of the
Collateral, such monies shall be distributed for application as follows: (i)
first, to the Obligations in such order or preference as the Purchaser may
determine; (ii) second, upon payment and satisfaction in full or other
provisions for payment in full satisfaction of all of the Obligations, to the
payment of any obligations required to be paid pursuant to §9-615 of the UCC;
and then (c) third, the excess, if any, shall be returned to the applicable
Company or to such other Persons as are entitled thereto.

 

SECTION 11.  MISCELLANEOUS.

 

11.1          Amendments and Waivers. Neither this Agreement nor any other
Financing Document or the Warrant, nor any terms hereof or thereof may be
amended, supplemented or modified except in a writing signed by the Parties. No
provision of this Agreement or of any other Financing Document or of the
Warrant, or any terms hereof or thereof, may be waived except in a writing
signed by the party waiving its rights. In the case of any waiver, the Parties
shall be restored to their former positions and rights hereunder and under the
other Financing Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

 

11.2          Survival of Covenants. Except for those which by their terms
survive termination of the Financing Documents or for another period of time,
all agreements, representations, covenants and warranties made by a Company in
the Financing Documents shall remain in full force and effect until all
Obligations (other than inchoate indemnity obligations) have been paid in full
and satisfied, notwithstanding the fact that the New Debenture may, from time to
time, be in a zero or credit position.

 



-25-

 

 

11.3          Prior Discussions; Counterparts. The Financing Documents and the
Warrant incorporate all discussions and negotiations between the Parties and
either express or implied, concerning the Obligations, notwithstanding any
custom, usage or oral agreement or understanding to the contrary. This Agreement
may be executed in two or more counterparts, each of which shall constitute an
original, but such counterparts together shall constitute one and the same
instrument. Any proof of this Agreement shall require production of only one
such counterpart.

 

11.4          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.5          Notices. All notices, requests and demands to or upon the Parties
to be effective shall be in writing (including by facsimile transmission), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given when delivered by hand, or when sent during normal business hours (or on
the following Business Day, if sent after normal business hours) by facsimile
transmission or by telex, answer back received, or on the first Business Day
after delivery to any overnight delivery service, freight prepaid, or three (3)
Business Days after being sent by certified mail, return receipt requested,
postage prepaid, and addressed in the case of the Parties as follows or to such
other address as may be hereafter notified by the respective parties hereto:

 

(a) If to Digital,     then: Digital Turbine, Inc.     1300 Guadelupe    
Austin, TX 78701           Attention: Bill Stone     Facsimile:     Telephone:
512-365-9991         with a copy (which shall     not constitute notice) to:
Latham & Watkins LLP     355 South Grand Avenue     Los Angeles, California
90071     Attention: W. Alex Voxman, Esq. and     David M. Wheeler, Esq.    
Facsimile: (213) 891-8763     Telephone: (213) 485-1234       (b) If to Appia,  
  then: Appia, Inc.     320 Blackwell Street, 3rd Floor     Durham, NC 27701    
Attention: Judson S. Bowman, CEO     Facsimile:     Telephone: 919.251.6144    
    with a copy (which shall     not constitute notice) to: Goodwin Procter LLP
    Exchange Place     Boston, Massachusetts 02109     Attention: Joseph C.
Theis Jr., Esq.     Fax: (617) 523-1231

 



-26-

 

 

(c) If to the Purchaser,     then: North Atlantic SBIC IV, L.P.     c/o North
Atlantic Capital Corporation     Two City Center     Portland, Maine 04101    
Attention: David M. Coit, Managing Director     Facsimile: 207.772.3257    
Telephone: 207.772.4470         with a copy (which shall     not constitute
notice) to: Nixon Peabody LLP     100 Summer Street     Boston, Massachusetts
02110     Attention: David A. Martland, Esq.     Facsimile: 866.368.6632    
Telephone: 617.345.6145

 

11.6          Expenses.

 

(a)             Digital agrees to pay all reasonable and documented actual
out-of-pocket expenses, including: (i) the reasonable costs of producing and
reproducing this Agreement, the other Financing Documents, the Warrant, any
subordination agreement entered into pursuant hereto, and the other agreements
and instruments mentioned herein, (ii) the reasonable fees, expenses and
disbursements of counsel to the Purchaser incurred in connection with the
preparation and negotiation of the Financing Documents, the Warrant, any
subordination agreement entered into pursuant hereto, and other instruments
mentioned herein, (iii) all reasonable fees, expenses and disbursements of the
Purchaser incurred in connection with UCC searches, in a cumulative amount not
to exceed Seventy-Five Thousand and 00/100 Dollars ($75,000.00) in the aggregate
without written notice to Digital (the “Closing Expenses”). At Closing, Digital
shall pay the Closing Expenses. The Purchaser may deduct the Closing Expenses
directly against the purchase price paid at the Closing, and Appia shall treat
the full amount of such payment as a payment for the New Debenture at Closing.

 

(b)            In addition, the Companies agree to pay all reasonable
out-of-pocket expenses (including without limitation reasonable attorneys’ fees
and costs and reasonable accounting and similar professional fees and charges)
incurred by the Purchaser in connection with the enforcement of or preservation
of rights under any of the Financing Documents against a Company or any
Subsidiary (including without limitation any expenses incurred relating to
entering into a subordination agreement for the benefit of any future holder of
the Senior Debt or Replacement Senior Debt discussed in Section 2.2) or the
administration thereof after the occurrence of a Default or Event of Default.

 

11.7          Indemnification.

 

(a)             Third-Party Claims. Each Company agrees to defend, indemnify and
hold harmless the Purchaser from and against any and all third-party claims,
actions and suits whether groundless or otherwise, and from and against any and
all actual liabilities, losses, damages and expenses of every nature and
character arising out of this Agreement, any of the other Financing Documents,
or the Warrant or the transactions contemplated hereby including, without
limitation, (i) any actual or proposed use by either Company of the proceeds of
the New Debenture, (ii) any actual or alleged infringement of any patent,
copyright, trademark, service mark, or similar right by either Company, or (iii)
with respect to a Company or any other Obligor and their respective properties
and assets, the violation of any Environmental Law, the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release or threatened
release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, or damage to property), in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, such
Company shall not be obligated to indemnify the Purchaser for such third-party
claims which have been determined by a court of competent jurisdiction to have
arisen out of the Purchaser’s actual bad faith, willful misconduct, or gross
negligence or solely from the Purchaser’s breach of any of its obligations or
duties under this Agreement, any of the other Financing Documents, or the
Warrant. In litigation, or the preparation therefore, the Purchaser shall be
entitled to select one counsel to serve as its own counsel and, in addition to
the foregoing indemnity, the Companies agree to pay promptly the reasonable fees
and expenses of such counsel.

 



-27-

 

 

(b)            Inter-Party Disputes. Each Company agrees to defend, indemnify
and hold harmless the Purchaser from and against any and all actual liabilities,
obligations, claims, damages, costs, losses and expenses (including court costs
and attorney’s reasonable fees and expenses), as determined by a court of
competent jurisdiction, that the Purchaser sustains or incurs arising out of
this Agreement, or the preparation of this Agreement, or any of the Financing
Documents or the Warrant, or in collecting or enforcing the Obligations, or in
enforcing any of the Purchaser’s rights or remedies, or in the prosecution or
defense of any action or proceeding concerning any matter arising out of this
Agreement, any of the other Financing Documents or the Warrant, or the
Obligations, or on account of the Purchaser’s relationship with a Company or any
other Obligor (except for such claims which have been determined by a court of
competent jurisdiction to have arisen out of the Purchaser’s actual bad faith,
willful misconduct, or gross negligence or solely from Purchaser’s breach of any
of its obligations or duties under this Agreement, any of the other Financing
Documents, or the Warrant).

 

(c)             General. If, and to the extent that the obligations of a Company
under this Section 11.7 are unenforceable for any reason, the Companies hereby
agree to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The covenants contained
in this Section 11.7 shall survive payment or satisfaction in full of all other
Obligations.

 

11.8          Acknowledgements. Each Company hereby acknowledges that (i) such
Company has been advised by counsel in the negotiation, drafting, execution and
delivery of this Agreement, the other Financing Documents, and the Warrant; (ii)
the Purchaser has no fiduciary relationship with or fiduciary duty to either
Company arising out of or in connection with this Agreement or any of the other
Financing Documents or the Warrant; and (iii) no joint venture is created hereby
or by the other Financing Documents or the Warrant or otherwise exists by virtue
of the transactions contemplated hereby between the Parties.

 



-28-

 

 

11.9          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, except that neither Company may assign or transfer any of its
rights or obligations under this Agreement without the consent of the Purchaser.
The rights of the Purchaser under this Agreement and the other Financing
Documents are not assignable without the written consent of Digital, except that
assignments by the Purchaser of its rights under this Agreement and the other
Financing Documents to its Affiliates shall be permitted without the consent of
either Company so long as the Purchaser’s assignee agrees in writing to be bound
by all of the provisions set forth in this Agreement and the other Financing
Documents that were applicable to the Purchaser.

 

11.10      Loss, Theft, Destruction or Mutilation of the New Debenture. Upon
receipt of an affidavit of an officer of the Purchaser, as to the loss, theft,
destruction or mutilation of the New Debenture or any other Financing Document
or the Warrant which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of the New Debenture or
other Financing Document or the Warrant, the applicable Company shall issue, in
lieu thereof, a replacement New Debenture or other Financing Document or the
Warrant in the same principal amount thereof and otherwise of like tenor;
provided, however, that the Purchaser agrees to defend, indemnify and hold
harmless the Companies and their Stockholders, directors and officers from any
and all claims, loss or damage whatsoever arising out of the issuance of a
replacement New Debenture or other Financing Document or the Warrant pursuant to
this Section 11.10.

 

11.11      Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER
FINANCING DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

 

11.12      Governing Law; Consent to Jurisdiction. This Agreement and the other
Financing Documents shall be construed in accordance with and governed by, the
laws of the State of New York, without giving effect to the conflict of laws
principles thereof. Each Party agrees that any suit, action or proceeding
against the other arising out of or based upon this Agreement may be instituted
in a United States Federal or state court located in the State of Delaware, and
any court properly appealable therefrom, and each Party irrevocably submits to
the non-exclusive jurisdiction of such courts in any suit, action or proceeding.
Each Party irrevocably waives, to the fullest extent permitted by law, any
objection to any suit, action or proceeding that may be brought in connection
with this Agreement in such courts whether on the grounds of venue, residence or
domicile or on the ground that any such suit, action or proceeding has been
brought in an inconvenient forum. Each Party agrees that final judgment in any
such suit, action or proceeding brought in such court shall be conclusive and
binding upon the Parties and may be enforced in any court to the jurisdiction of
which they are subject, by a suit upon judgment.

 

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 



-29-

 

 

IN WITNESS WHEREOF, the Parties have caused this Securities Purchase Agreement
to be duly executed and delivered under seal by their proper and duly authorized
officers as of the day and year first above written.

 



  Appia:         APPIA, INC.         By: /s/ Judson S. Bowman   Name: Judson S.
Bowman   Title: Chief Executive Officer         Digital:         DIGITAL
TURBINE, INC.         By: /s/ Bill Stone   Name: Bill Stone   Title: Chief
Executive Officer         The Purchaser:         NORTH ATLANTIC SBIC IV, L.P.  
      By: North Atlantic Investors SBIC IV, LLC     General Partner         By:
/s/ David M. Coit   Name: David M. Coit   Title: Managing Director

 

[Signature Page to Securities Purchase Agreement]

 



 

 

 

APPENDIX A

 

1. Definitions. As used in the Agreement, the following terms shall have the
following meanings:

 

“Acquisition”: as defined in the recitals to this Agreement.

 

“Affiliate”: means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including without limitation, any general partner, managing
member, officer or director of such Person, or any venture capital fund now or
hereafter existing which is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

“Agreement”: this Securities Purchase Agreement, as duly amended, supplemented
or otherwise modified from time to time.

 

“Appia”: as defined in the preamble to this Agreement.

 

“Appia Security Agreement”: that certain Security Agreement – All Assets to be
executed by Appia and the Purchaser substantially in the form attached as
Exhibit E.

 

“Audited Statements”: as defined in Section 5.21(a).

 

“Balance Sheet”: as defined in Section 5.21(a).

 

“Business”: the business of a Company and its Subsidiary as currently conducted
and currently proposed to be conducted.

 

“Business Day”: any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Delaware, or is a day on which banking
institutions located in the State of Delaware are required or authorized by any
Requirement of Law to be closed.

 

“Capital Expenditures”: as to any Person for any period, the aggregate amount
paid or accrued by such Person for the rental, lease, purchase (including by way
of the acquisition of securities of a Person), construction or use of any
property during such period, the value or cost of which, in accordance with
GAAP, would appear on such Person’s consolidated balance sheet in the category
of property, plant or equipment at the end of such period, excluding (i) any
such expenditure in respect of any Replacement Asset and (ii) any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance proceeds
or condemnation awards relating to any such damage, loss, destruction or
condemnation.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 



A-1

 

 

“Capitalized Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Leases; the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

 

“Cash Equivalents”: (i) securities issued or directly and fully guaranteed or
insured by the United States Government, or any agency or instrumentality
thereof, having maturities of not more than one year from the date of
acquisition, (ii) marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition thereof, having a credit
rating of “A” or better from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc.; (iii) certificates of deposit, time deposits,
Eurodollar time deposits, money market accounts, overnight bank deposits or
bankers’ acceptances having maturities of not more than one year from the date
of acquisition thereof of any domestic commercial bank the long-term debt of
which is rated at the time of acquisition thereof at least A or the equivalent
thereof by Standard & Poor’s Ratings Group, or A or the equivalent thereof by
Moody’s Investors Service, Inc., and having capital and surplus in excess of
Five Hundred Million and 00/100 Dollars ($500,000,000.00), (iv) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (i), (ii) and (iii) entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
rated at the time of acquisition thereof at least A-2 or the equivalent thereof
by Standard & Poor’s Ratings Group or P-2 or the equivalent thereof by Moody’s
Investors Service, Inc., or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and in either case maturing within one year
after the date of acquisition thereof and (vi) other investment instruments
approved in writing by the Purchaser and offered by any financial institution
which has a combined capital and surplus of not less than One Hundred Million
and 00/100 Dollars ($100,000,000.00).

 

“Closing”: as defined in Section 2.1.

 

“Closing Date”: as defined in Section 2.1.

 

“Closing Expenses”: as defined in Section 11.6(a).

 

“Closing Securities”: the New Debenture, the Common Shares, and the Warrant.

 

“Code”: as defined in Section 5.24.

 

“Collateral”: all right, title and interest of the Obligors in and to their
assets, now owned or hereinafter acquired, upon which a Lien is purported to be
created by any Security Document.

 

“Commitment”: as defined in Section 2.1.

 

“Common Shares”: as defined in Section 3.1.

 

“Common Stock”: as defined in Section 5.2(b).

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of determining liability under Section 412 of the Code, which is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 



A-2

 

 

“Company” and “Companies”: as defined in the preamble to this Agreement.

 

“Consolidated Net Income”: for any period, the net income of a Company and its
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP, but excluding from the determination of Consolidated Net Income
(without duplication) (i) any extraordinary or non-recurring gains or losses or
gains or losses from Asset Sales, (ii) effects of discontinued operations, (iii)
the income (or loss) of any Person in which any other Person (other than the
Company or any of the Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid in cash to such
Company or any of its Subsidiaries by such Person during such period and (iv)
the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of such Company or is merged into or consolidated with such Company
or any of its Subsidiaries or the date such Person’s assets are acquired by such
Company or any of its Subsidiaries.

 

“Consolidated Tangible Net Worth”: at any date of determination, the sum of the
aggregate tangible assets of a Company and its Subsidiaries after having
excluded (i) the book value of all Intangible Assets of such Company and its
Subsidiaries and (ii) all liabilities of such Company and its Subsidiaries
(including all deferred income taxes), all as determined on a consolidated basis
in accordance with GAAP consistently applied.

 

“Contingent Indebtedness”: means any assumption, guarantee, endorsement or
otherwise becoming directly or contingently liable (including, without
limitation, liable by way of agreement, contingent or otherwise to purchase or
provide funds for payment, to supply funds to, or otherwise invest in any debtor
or otherwise to assure any creditor against any loss) in connection with any
Indebtedness of any other Person.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default Rate”: as defined in Section 2.5(a).

 

“Defaults”: any event which, upon the giving of notice or the lapse of time or
both, would constitute an Event of Default.

 

“Digital”: as defined in the preamble to this Agreement.

 

“Digital Common Stock”: the Common Stock, par value $0.001 per share, of
Digital.

 

“Digital Guaranty”: means that certain Subordinated Guaranty to be executed by
Digital in favor of the Purchaser in the form attached as Exhibit F.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domain Names”: as defined in Section 5.10(a).

 

“Environmental Law”: as defined in Section 5.15.

 



A-3

 

 

“ERISA”: as defined in Section 5.23.

 

“Events of Default”: as defined in Section 9.1.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any similar
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Existing Senior Debt”: as defined in Section 2.2.

 

“Financial Statements”: as defined in Section 5.21(a).

 

“Financing Documents”: this Agreement, the New Debenture, the Security
Documents, and any and all other agreements, guaranties, instruments, documents,
certificates, financing statements, powers of attorney, consents and filings,
whether heretofore, now, or hereafter executed by or on behalf of a Company, any
of its Subsidiaries, or any other Person and delivered to the Purchaser in
connection with the New Debenture, all as may be amended, modified,
supplemented, restated or extended from time to time.

 

“First Debenture”: as defined in the recitals to this Agreement.

 

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Indebtedness”: of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), including any Purchase Money Indebtedness, (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) all obligations of such Person under Capitalized
Leases, (iv) all obligations of such Person in respect of acceptances issued or
created for the account of such Person (v) any Contingent Indebtedness and (f)
all indebtedness of others of the types described in (i) through (iv) above
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (the amount
of such indebtedness with respect to such Person being deemed to be the lesser
of the value of such property or the amount of indebtedness of others so
secured).

 

“Interest Default”: as defined in Section 2.5(a).

 

“Intangible Assets”: as to any Person, any and all goodwill, organizational
expense, licenses, patents, trademarks, tradenames, copyrights, capitalized
research and development expenses, deferred charges and all other intangible
assets of such Person.

 

“Intellectual Property Assets”: any and all of the following, as they exist
throughout the world: (i) patents, patent applications of any kind, patent
rights, inventions, discoveries and invention disclosures (whether or not
patented) (collectively, “Patents”); (ii) rights in registered and unregistered
trademarks, service marks, trade names, trade dress, logos, packaging design,
slogans and Internet domain names, and registrations and applications for
registration of any of the foregoing (collectively, “Marks”); (iii) copyrights
in both published and unpublished works, including without limitation all
compilations, databases and computer programs, manuals and other documentation
and all copyright registrations and applications, and all derivatives,
translations, adaptations and combinations of the above (collectively,
“Copyrights”); (iv) rights in know-how, trade secrets, confidential or
proprietary information, research in progress, algorithms, data, designs,
processes, formulae, drawings, schematics, blueprints, flow charts, models,
strategies, prototypes, techniques, Beta testing procedures and Beta testing
results (collectively, “Trade Secrets”); (v) Domain Names; (vi) any and all
other intellectual property rights and/or proprietary rights relating to any of
the foregoing; and (vii) goodwill, franchises, licenses, permits, consents,
approvals, and claims of infringement and misappropriation against third
parties.

 



A-4

 

 

“Investment”: as defined in Section 8.15.

 

“knowledge”: including the phrase “to the knowledge of a Company,” shall mean
the actual knowledge after reasonable investigation of any Senior Executive.

 

“Licenses In”: as defined in Section 5.10(a).

 

“Licenses Out”: as defined in Section 5.10(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capitalized Lease having
substantially the same economic effect as any of the foregoing) but excluding
any license, permit or other right to use.

 

“Liquidity Event”: any one or more of the following events: (i) any liquidation,
dissolution or winding-up of Appia or Digital or of any Subsidiary, whether
voluntary or involuntary; (ii) a merger or consolidation in which (A) Appia or
Digital is a constituent party or (B) a Subsidiary of Appia or Digital is a
constituent party and Appia or Digital issues shares of Capital Stock pursuant
to such merger or consolidation, except any such merger or consolidation
involving Appia or Digital or a Subsidiary of Appia or Digital in which the
shares of capital stock of Appia or Digital outstanding immediately prior to
such merger or consolidation continue to represent, or are converted or
exchanged for equity interests which represent, immediately following such
merger or consolidation, in substantially the same relative proportions more
than Fifty Percent (50%) by voting power of the equity interests of (1) the
surviving or resulting Person or (2) if the surviving or resulting Person is a
wholly owned Subsidiary of another Person immediately following such merger or
consolidation, the Person that is the parent entity of such surviving or
resulting Person; (iii) the sale of shares of Capital Stock in one or more
related transactions as a result of which those Persons who held One Hundred and
00/100 Percent (100.00%) of the shares of voting Capital Stock of Appia or
Digital immediately prior to such transaction or transactions do not hold more
than Fifty and 00/100 Percent (50.00%) of the shares of voting Capital Stock of
Appia or Digital after giving effect to such transaction or transactions; or
(iv) the sale or disposition in one or a series of transactions by Appia or
Digital of all or substantially all of the assets of Appia or Digital or any of
their Subsidiaries; or (v) a Liquidity Event within the meaning of the
Certificate of Incorporation of Appia or Digital.

 

“Material Adverse Effect”: a material adverse effect or change on (i) the
business, operations, property, prospects, or condition (financial or otherwise)
of a Company and its Subsidiaries taken as a whole or (ii) the validity or
enforceability of this Agreement or any of the other Financing Documents or the
Warrant or the rights or remedies of the Purchaser hereunder or thereunder;
provided, however, that none of the following shall constitute, or shall be
considered in determining whether there has occurred, and no event,
circumstance, change or effect resulting from or arising out of any of the
following shall constitute, a Material Adverse Effect: (A) changes in the
national or world economy or financial markets as a whole or changes in general
economic conditions that affect the industries in which the Companies and their
Subsidiaries conduct their business, so long as such changes or conditions do
not adversely affect the Companies and their Subsidiaries, taken as a whole, in
a materially disproportionate manner relative to other similarly situated
participants in the industries or markets in which they operate; and (B) any
change in applicable Law, rule or regulation or GAAP or interpretation thereof
after the Closing Date, so long as such changes do not adversely affect the
Companies and their Subsidiaries, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries or markets in which they operate.

 



A-5

 

 

“Material Contract”: all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings to which Appia is a
party or under which any of such Appia’s properties or assets are subject or
bound (i) which by their terms involve, or would reasonably be expected to
involve, obligations (contingent or otherwise) of, or aggregate payments by or
to Appia of, in excess of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) per annum, (ii) which are not terminable by Appia upon thirty (30)
days’ or less notice without penalty or premium, (iii) the breach or termination
of which would reasonably be expected to have a Material Adverse Effect on
Appia, or (iv) which involve indemnification by Appia with respect to
infringements of proprietary rights (other than standard agreements with its
customers and channel partners entered into in the ordinary course of business).

 

“Material Customers”: as defined in Section 5.27.

 

“Material Suppliers”: as defined in Section 5.27.

 

“Maturity Date”: the date which is two (2) years after the Closing Date.

 

“Merger Agreement”: as defined in the recitals to this Agreement.

 

“NAC Observer”: as defined in Section 2.10.

 

“New Debenture”: as defined in Section 2.1.

 

“New Senior Debt”: as defined in Section 2.2.

 

“Obligations”: all Indebtedness, obligations and liabilities of a Company or any
of its Subsidiaries to the Purchaser, individually or collectively, now existing
or hereafter arising, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under any of the Financing Documents.

 

“Obligors”: collectively, each Company and any Subsidiary which is now or
hereafter becomes a party to any Financing Document.

 



A-6

 

 

“Obsolete Property”: any property of a Company or any of its Subsidiaries which
is obsolete, outdated or worn out or the useful life of which has substantially
ended, in each case in the good faith determination of such Company or any
applicable Subsidiary.

 

“Option Plan”: as defined in Section 5.2(e).

 

“Organizational Documents” shall mean (a) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (b) the partnership agreement and any statement of partnership
of a general partnership; (c) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (d) the
operating agreement, limited liability company agreement and the certificate or
articles of organization or formation of a limited liability company; (e) any
charter or similar document adopted or filed in connection with the creation,
formation or organization of any other Person; and (f) any amendment to any of
the foregoing.

 

“Party” and “Parties”: as defined in the preamble to this Agreement.

 

“Payment Account”: as defined in Section 2.7(a).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Governmental Authority which succeeds to
the powers and functions thereof.

 

“Permitted Liens”: as defined in Section 8.3.

 

“Person”: an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority, or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which a Company or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock”: as defined in Section 5.2(a).

 

“Prepayment Premium”: as defined in Section 2.8(c).

 

“Products”: any and all products and/or services currently researched, designed,
developed, manufactured, performed, licensed, sold, distributed and/or otherwise
made commercially available by Appia.

 

“Purchase Money Indebtedness”: any Indebtedness incurred by Appia or any of its
Subsidiaries, whichever is applicable, in connection with the acquisition by
Appia or any of its Subsidiaries, whichever is applicable, of any real or
personal property.

 

“Purchaser”: as defined in the preamble to this Agreement.

 

“Redemption Right”: any right to cause Appia to redeem or repurchase any of its
shares of Capital Stock.

 



A-7

 

 

“Related Party”: as defined in Section 5.13.

 

“Replacement Asset”: any property acquired by a Company or any of its
Subsidiaries subsequent to the Closing Date which replaces Obsolete Property of
the same type and utility as the property acquired.

 

“Replacement Senior Debt”: any senior indebtedness of Appia and of its
Subsidiaries, including any replacement or refinancing of the Senior Debt,
which, (i) together with all outstanding amounts of the Senior Debt, which,
together with the Indebtedness set forth in Section 8.1(a) above, shall not
exceed Six Million and 00/100 Dollars ($6,000,000.00) in the aggregate and of
which such amounts and Senior Debt shall not exceed Five Million Dollars
($5,000,000) and Purchase Money Indebtedness shall not exceed One Million
Dollars ($1,000,000); and (ii) is on terms, including, without limitation,
interest rate, payment terms, representations and warranties, covenants and
events of default and remedies, which, taken as a whole, are no more onerous to
the Companies or the Purchaser than the Senior Debt as reasonably determined by
the Purchaser.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. 29 CFR 4043.

 

“Requirement of Law”: as to any Person, the Certificate (or Articles) of
Incorporation (or Organization) and Bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”: as to any Person, the chief executive officer and/or the
president of such Person, or with respect to financial matters, the chief
financial officer of such Person or, in either case, such other executive
officers as may be designated from time to time by such Person in writing to the
Purchaser.

 

“SBA”: Small Business Administration of the United States of America, together
with any successor thereto.

 

“SBIC”: a Small Business Investment Company, which is a company licensed and
subsidized by the SBA to provide equity capital and long-term loans to small
businesses.

 

“SBIC Act”: Small Business Investment Company Act, as amended from time to time.

 

“SBIC Regulations”: the SBIC Act and the regulations issued by the SBA from time
to time thereunder, codified as Title 13 of the Code of Federal Regulations,
including 13 C.F.R.§107.220.

 

“SEC”: Securities and Exchange Commission of the United States of America,
together with any successor thereto.

 

“Second Debenture”: as defined in the recitals to this Agreement.

 

“Securities”: collectively, the Closing Securities and the Warrant Shares.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 



A-8

 

 

“Security Documents”: collectively, the Appia Security Agreement, the Digital
Guaranty, and all other security agreements, pledge agreements, financing
statements, assignments, mortgages, agreements, documents and instruments now or
hereafter delivered to the Purchaser granting a Lien on any asset or assets of
any Person to secure the Obligations or to secure any guarantee of any such
Obligations.

 

“Senior Debt”: all Indebtedness and other obligations of Appia and of its
Subsidiaries, contingent or otherwise, which rank pari passu or senior to the
Obligations, including the Indebtedness set forth on Schedule 2.2.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (i) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount that will be required to
pay all “liabilities of such Person, contingent or otherwise”, as of such date
(as such quoted terms are determined in accordance with applicable federal and
state laws governing determinations of the insolvency of debtors) as such debts
become absolute and matured, (ii) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(iii) such Person will be able to pay its debts as they mature, taking into
account the timing of and amounts of cash to be received by such Person and the
timing of and amounts of cash to be payable on or in respect of indebtedness of
such Person; in each case after giving effect to (A) as of the Closing Date the
making of the extensions of credit to be made on the Closing Date and to the
application of the proceeds of such extensions of credit and (B) on any date
after the Closing Date, the making of any extension of credit to be made on such
date, and to the application of the proceeds of such extension of credit. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Stockholder” or “Stockholders”: a holder or, collectively, the holders of
Capital Stock of a Company.

 

“Subordination Amendment”: the Amendment to Subordination Agreement to be
executed by the Purchaser and Silicon Valley Bank substantially in the form of
Exhibit G, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Subsidiary”: as to any Person, a corporation, partnership or other entity, both
foreign and domestic, of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Appia or Digital.

 

“SVB Loan Agreement”: that certain Second Amended and Restated Loan and Security
Agreement, dated as of the Closing Date, by and between Silicon Valley Bank and
Appia.

 



A-9

 

 

“Total Senior Debt”: Senior Debt or Replacement Senior Debt, Indebtedness with
respect to Capitalized Lease Obligations of a Company or any of its Subsidiaries
secured by a lien described in Section 8.3(j), and Purchase Money Indebtedness
of a Company or any of its Subsidiaries secured by a lien described in Section
8.3(i).

 

“UCC”: the Uniform Commercial Code as from time to time in effect in the State
of Delaware.

 

“Warrant”: as defined in Section 3.2.

 

“Warrant Shares”: as defined in Section 5A.3.

 

2. Use of Terms. The use of the singular of terms which are defined in the
plural shall mean and refer to any one of them; and pronouns used herein shall
be deemed to include the singular and the plural and all genders. The use of the
connective “or” is not intended to be exclusive; the term “may not” is intended
to be prohibitive and not permissive; use of “includes” and “including” is
intended to be interpreted as expansive and amplifying and not as limiting in
any way.

 

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

 

* * * * *

 



A-10

 

 

APPENDIX B

 

1.1 Shelf Registration.

 

(a) As promptly as reasonably possible, and in any event on or prior to the
later of (i) the 15th Business Day after the Closing Date or (ii) the 5th
Business Day after the date on which all audited financial statements required
to be included in or incorporated by reference into the Registration Statement
(as such term is hereinafter defined) are available (in either case, the “Filing
Date”), Digital shall prepare and file with the SEC a "shelf" Registration
Statement covering the resale of all Common Shares and Warrant Shares
(collectively, the “Registrable Securities”) for an offering to be made on a
continuous basis pursuant to Rule 415 (the “Registration Statement”). If for any
reason the SEC does not permit all of the Registrable Securities to be included
in such Registration Statement, then Digital shall prepare and file with the SEC
a separate Registration Statement with respect to any such Registrable
Securities not included with the initial Registration Statements, as
expeditiously as possible, but in no event later than the date which is 30 days
after the date on which the SEC shall indicate as being the first date such
filing may be made. The Registration Statement shall be on Form S-3; in the
event Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, Digital shall (i) register the resale of the
Registrable Securities on another appropriate form in accordance herewith as the
Purchaser may consent and (ii) attempt to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that Digital shall maintain
the effectiveness of the Registration Statements then in effect until such time
as a Registration Statement on Form S-3 covering the Registrable Securities has
been declared effective by the SEC.

 

(b) Digital shall use its best efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as reasonably possible after the
filing thereof, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the third anniversary of the date that the Registration Statement is first
declared effective by the SEC (the “Effective Date”), (ii) the date when all
Registrable Securities covered by such Registration Statement have been sold
publicly, or (iii) the date on which the Registrable Securities are eligible for
sale without registration and without volume limitation pursuant to Rule 144
(the "Effectiveness Period"); provided, however, that if the Warrant expires on
or before the Vesting Date (as such term is defined in the Warrant) because the
Obligations (as such term is defined in the Warrant) have been paid in full,
then the Effectiveness Period shall expire no later than the second anniversary
of the Effective Date. Digital shall notify the Purchaser in writing promptly
(and in any event within one Business Day) after receiving notification from the
SEC that the Registration Statement has been declared effective.

 

(c) As promptly as reasonably possible, and in any event no later than the 7th
day after the Registration Statement ceases to be effective pursuant to
applicable securities laws due to the passage of time or the occurrence of an
event requiring Digital to file a post-effective amendment to the Registration
Statement, Digital shall prepare and file with the SEC a post-effective
amendment to the Registration Statement (a “Post-Effective Amendment”). Digital
shall use its best efforts to cause the Post-Effective Amendment to be declared
effective by the SEC as promptly as possible after the filing thereof. Digital
shall notify the Purchaser in writing promptly (and in any event within one
Business Day) after receiving notification from the SEC that the Post-Effective
Amendment has been declared effective.

 

1.2 Registration Procedures. In connection with Digital's registration
obligations hereunder, Digital shall:

 

(a) Not less than three days prior to the filing of a Registration Statement or
any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), Digital shall (i) furnish to the Purchaser and Nixon Peabody LLP
(“Purchaser Counsel”) copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of the Purchaser and Purchaser Counsel,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of Purchaser Counsel, to conduct a reasonable investigation
within the meaning of the Securities Act. Digital shall not file a Registration
Statement or any such Prospectus or any amendments or supplements thereto to
which Purchaser shall reasonably object.

 



B-1

 

 

(b) (i) Prepare and file with the SEC such amendments, including Post-Effective
Amendments, to each Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within ten days, to
any comments received from the SEC with respect to the Registration Statement or
any amendment thereto and as promptly as reasonably possible provide the
Purchaser true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement; and (iv) comply in all material respects
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Purchaser thereof set forth in the Registration Statement
as so amended or in such Prospectus as so supplemented.

 

(c) Notify the Purchaser and Purchaser Counsel as promptly as reasonably
possible, and confirm such notice in writing no later than one day thereafter,
of any of the following events: (i) the SEC notifies Digital whether there will
be a "review" of any Registration Statement; (ii) the SEC comments in writing on
any Registration Statement (in which case Digital shall deliver to the Purchaser
and Purchaser Counsel a copy of such comments and of all written responses
thereto); (iii) any Registration Statement or any Post-Effective Amendment is
declared effective; (iv) the SEC or any other federal or state governmental
authority requests any amendment or supplement to any Registration Statement or
Prospectus or requests additional information related thereto; (v) the SEC
issues any stop order suspending the effectiveness of any Registration Statement
or initiates any proceedings for that purpose; (vi) Digital receives notice of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any proceeding for such purpose; or (vii) the financial statements included
or incorporated by reference in any Registration Statement become ineligible for
inclusion or incorporation therein or any statement made in any Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

 

(e) Furnish to the Purchaser and Purchaser Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the SEC.

 



B-2

 

 

(f) Promptly deliver to the Purchaser and Purchaser Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as they may reasonably
request. Digital hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the Purchaser in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to the Purchaser evidence of such listing;
and (iv) maintain the listing of such Registrable Securities on each such
Trading Market or another Eligible Market.

 

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the Purchaser and Purchaser Counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement.

 

(i) Cooperate with the Purchaser to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any the Purchaser may request.

 

(j) Upon the occurrence of any event described in Section 1.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k) Cooperate with any due diligence investigation undertaken by the Purchaser
in connection with the sale of Registrable Securities, including, without
limitation, by making available any documents and information; provided that
Digital will not deliver or make available to any Purchaser material, nonpublic
information unless the Purchaser specifically requests in advance to receive
material, nonpublic information in writing.

 

(l) Comply with all applicable rules and regulations of the SEC.

 

1.3 Registration Expenses.

 

Digital shall pay (or reimburse the Purchaser for) all fees and expenses
incident to the performance of or compliance with this Agreement by Digital,
including without limitation (a) all registration and filing fees and expenses,
including without limitation those related to filings with the SEC, any Trading
Market and in connection with applicable state securities or Blue Sky laws, (b)
printing expenses (including without limitation expenses of printing
certificates for Registrable Securities and of printing prospectuses requested
by the Purchaser), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for Digital and up to $15,000 for the Purchaser
Counsel, (e) fees and expenses of all other Persons retained by Digital in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by Digital to the Trading Market.

 



B-3

 

 

1.4 Indemnification.

 

(a) Indemnification by Digital. Digital shall, notwithstanding any termination
of this Agreement, indemnify and hold harmless the Purchaser, the officers,
directors, partners, members, agents, brokers (including brokers who offer and
sell Registrable Securities as principal as a result of a pledge or any failure
to perform under a margin call of Common Stock), investment advisors and
employees of each of them, each Person who controls the Purchaser (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, agents and employees of each
such controlling Person, to the fullest extent permitted by applicable law, from
and against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Purchaser furnished in writing to Digital by the Purchaser
expressly for use therein, or to the extent that such information relates to the
Purchaser or the Purchaser's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Purchaser
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 1.2(c)(v)-(vii), the use
by the Purchaser of an outdated or defective Prospectus after Digital has
notified the Purchaser in writing that the Prospectus is outdated or defective
and prior to the receipt by the Purchaser of the Advice contemplated in Section
1.5.

 

(b) Indemnification by Purchaser. The Purchaser shall indemnify and hold
harmless Digital, its directors, officers, agents and employees, each Person who
controls Digital (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising solely out of any untrue statement of a material fact contained in the
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by the
Purchaser to Digital specifically for inclusion in such Registration Statement
or such Prospectus or to the extent that (i) such untrue statements or omissions
are based solely upon information regarding the Purchaser furnished in writing
to Digital by the Purchaser expressly for use therein, or to the extent that
such information relates to the Purchaser or the Purchaser's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Purchaser expressly for use in the Registration Statement,
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (ii) in the case of an occurrence of an event of the type specified
in Section 1.2(c)(v)-(vii), the use by the Purchaser of an outdated or defective
Prospectus after Digital has notified the Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by the Purchaser of
the Advice contemplated in Section 1.5. In no event shall the liability of any
selling Purchaser hereunder be greater in amount than the dollar amount of the
net proceeds received by the Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 



B-4

 

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 1.4) shall
be paid to the Indemnified Party, as incurred, within ten Trading Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 1.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 1.4(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 1.4 was available to such party in
accordance with its terms.

 



B-5

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 1.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 1.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 1.4 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

1.5 Dispositions.

 

Each Purchaser agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it in connection with sales
of Registrable Securities pursuant to the Registration Statement. Each Purchaser
further agrees that, upon receipt of a notice from Digital of the occurrence of
any event of the kind described in Sections 1.2(c)(v), (vi) or (vii), the
Purchaser will discontinue disposition of such Registrable Securities under the
Registration Statement until the Purchaser's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 1.2(j), or until it is advised in writing (the "Advice") by Digital that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. Digital may provide appropriate stop orders to enforce the provisions
of this paragraph.

 

1.6 Piggy-Back Registrations.

 

If at any time during the Effectiveness Period there is not an effective
Registration Statement covering all of the Registrable Securities and Digital
shall determine to prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then Digital shall
send to the Purchaser written notice of such determination and if, within
fifteen days after receipt of such notice, the Purchaser shall so request in
writing, Digital shall include in such registration statement all or any part of
the Registrable Securities the Purchaser requests to be registered.

 

 

B-6

 

 

* * * * *

 



B-7

 

 

Exhibit A

 

Form of Subordinated Secured Debenture

 

See attached

 



E-1

 

 

Exhibit B

 

Form of Common Stock Purchase Warrant

 

See attached.

 



E-2

 

 

Exhibit C

 

Form of SBIC Side Letter

 

See attached.

 



E-3

 

 

Exhibit D-1

 

Form of Appia Compliance Certificate

 

Reference is hereby made to a certain Securities Purchase Agreement, dated as of
March 6, 2015 (as the same may be amended, modified, supplemented, extended or
restated, from time to time, the “Purchase Agreement”) by and among (i) Appia,
Inc., a Delaware corporation, (ii) Digital Turbine, Inc., a Delaware corporation
(“Digital” and together with Appia, the “Companies” with each, a “Company”), and
(iii) North Atlantic SBIC IV, L.P., a Delaware limited partnership. All
capitalized terms not defined herein but defined in the Purchase Agreement shall
have the meanings given to such terms in the Purchase Agreement.

 

The undersigned hereby certifies that he or she is the duly elected Responsible
Officer of Appia and as such, is authorized, for and on behalf of Appia, to
execute and deliver this Compliance Certificate to the Purchaser in accordance
with the provisions of the Purchase Agreement. Pursuant to the provisions of
Section 4.15 of the Purchase Agreement, the undersigned hereby certifies to the
Purchaser as follows:

 

(a)Representations and Warranties. The representations and warranties of Appia
set forth in Section 5 of the Purchase Agreement are true and correct in all
respects (except where such representations and warranties are qualified by
materiality or other similar qualifier in which case they shall be true and
correct as so qualified) as of the Closing Date except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all respects
(except where such representations and warranties are qualified by materiality
or other similar qualifier in which case they shall be true and correct as so
qualified) as of such earlier date.

 

(b)Covenants. Each covenant, agreement or condition contained in Sections 7 or 8
of the Purchase Agreement that Appia is required to comply with or to perform
has been complied with and performed.

 

EXECUTED under seal as of this ___ day of _________________.

 

WITNESS:   APPIA, INC.             By:   Name:   Name:         Title:  

 



E-4

 

 

Exhibit D-2

 

Form of Digital Compliance Certificate

 

Reference is hereby made to a certain Securities Purchase Agreement, dated as of
March 6, 2015 (as the same may be amended, modified, supplemented, extended or
restated, from time to time, the “Purchase Agreement”) by and among (i) Appia,
Inc., a Delaware corporation, (ii) Digital Turbine, Inc., a Delaware corporation
(“Digital” and together with Appia, the “Companies” with each, a “Company”), and
(iii) North Atlantic SBIC IV, L.P., a Delaware limited partnership. All
capitalized terms not defined herein but defined in the Purchase Agreement shall
have the meanings given to such terms in the Purchase Agreement.

 

The undersigned hereby certifies that he or she is the duly elected Responsible
Officer of Digital and as such, is authorized, for and on behalf of Digital, to
execute and deliver this Compliance Certificate to the Purchaser in accordance
with the provisions of the Purchase Agreement. Pursuant to the provisions of
Section 4.15 of the Purchase Agreement, the undersigned hereby certifies to the
Purchaser as follows:

 

(a)Representations and Warranties. The representations and warranties of the
Digital set forth in Section 5A of the Purchase Agreement are true and correct
in all respects (except where such representations and warranties are qualified
by materiality or other similar qualifier in which case they shall be true and
correct as so qualified) as of the Closing Date except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all respects
(except where such representations and warranties are qualified by materiality
or other similar qualifier in which case they shall be true and correct as so
qualified) as of such earlier date.

 

(b)Covenants. Each covenant, agreement or condition contained in Sections 7 or 8
of the Purchase Agreement that Digital is required to comply with or to perform
has been complied with and performed.

 

EXECUTED under seal as of this ___ day of _________________.

 



WITNESS:   DIGITAL TURBINE, INC.             By:   Name:   Name:         Title:
 

 



E-5

 

 

Exhibit E

 

Form of Appia Security Agreement

 

See attached.

 



E-6

 

 

Exhibit F

 

Form of Digital Guaranty

 

See attached.

 



E-7

 

 

Exhibit G

 

Form of Subordination Amendment

 

See attached

 



E-8

 